Exhibit 10.3

 

DEUTSCHE BANK AG NEW YORK    RBC CAPITAL MARKETS, LLC BRANCH    ROYAL BANK OF
CANADA DEUTSCHE BANK AG CAYMAN ISLANDS    Three World Financial Center BRANCH   
200 Vesey Street, 10th Floor DEUTSCHE BANK SECURITIES INC.    New York, New York
10281 60 Wall Street    New York, New York 10005   

November 5, 2013

Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, Pennsylvania 19355

Attention: Suketu P. Upadhyay, Executive Vice President and Chief Financial
Officer

Project Unicorn

Commitment Letter

Ladies and Gentlemen:

Endo Health Solutions Inc. (the “Company” or “you”) has advised Deutsche Bank AG
New York Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DBCI”),
Deutsche Bank Securities Inc. (“DBSI” and, together with DBNY, DBCI and any of
their respective affiliates acting as provided herein, collectively, “DB”),
Royal Bank of Canada (“RBC”) and RBC Capital Markets1 (“RBCCM” and, together
with RBC and DB, the “Agents”, “we” or “us”) that you intend to consummate the
Transaction (such term and each other capitalized term used but not defined
herein having the meaning assigned to such term in the Transaction Description
attached hereto as Exhibit A or in the Term Sheets referred to below).

1. Commitments.

In connection with the foregoing, (i)(x) DBNY is pleased to advise you of its
commitment to provide (on a several basis) 50.0% of the principal amount of the
Senior Secured Credit Facilities and (y) RBC is pleased to advise you of its
commitment to provide (on a several basis) 50.0% of the principal amount of the
Senior Secured Credit Facilities, in each case upon the terms and subject to the
conditions set forth or referred to in this commitment letter (together with the
exhibits attached hereto, this “Commitment Letter”) and in the Summary of
Principal Terms and Conditions attached hereto as Exhibit B (the “Senior Secured
Credit Facilities Term Sheet”), and (ii)(x) DBCI (together with DBNY and RBC,
the “Initial Lenders”) is pleased to advise you of its commitment to provide (on
a several basis) 50.0% of the principal amount of the Senior Bridge Facility and
(y) RBC is pleased to advise you of its commitment to provide (on

 

1 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

a several basis) 50.0% of the principal amount of the Senior Bridge Facility, in
each case upon the terms and subject to the conditions set forth or referred to
in this Commitment Letter and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit C (the “Senior Bridge Facility Term Sheet” and,
together with the Senior Secured Credit Facilities Term Sheet and Exhibit D
attached hereto, the “Term Sheets”).

2. Titles and Roles.

You hereby appoint (i) DBSI and RBCCM to act, and DBSI and RBCCM hereby agree to
act, as joint lead arrangers and joint book-running managers for the Facilities
(DBSI and RBCCM together in such capacity, the “Lead Arrangers”) on an exclusive
basis in connection with the proposed arrangement and subsequent syndication of
the Facilities, (ii) DBNY to act, and DBNY hereby agrees to act, as sole
administrative agent and collateral agent for the Senior Secured Credit
Facilities, and (iii) RBC to act, and RBC hereby agrees to act, as sole
administrative agent for the Senior Bridge Facility, in each case upon the terms
and subject to the conditions set forth or referred to in this Commitment
Letter. Each of DBSI, DBNY, RBC and RBCCM will perform the duties and exercise
the authority customarily performed and exercised by it in the foregoing roles.

You agree that no other agents, co-agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid in connection with obtaining any commitment to the Facilities
unless you and we shall so agree (with your agreement not to be unreasonably
withheld or delayed); provided that, at any time on or prior to the 15th
business day following the date of this Commitment Letter, you may (in
consultation with the Agents) appoint additional joint lead arrangers and joint
bookrunners reasonably acceptable to the Agents for each of the Facilities (the
“Additional Agents”) and the aggregate economics payable to such Additional
Agents for each of the Facilities shall not exceed 50.0% of the total economics
which would otherwise be payable to the Agents pursuant to the Fee Letter
(exclusive of any fees payable to an administrative agent or collateral agent in
its capacity as such) (it being understood that (i) each such Additional Agent’s
several commitment shall be allocated pro rata among the Facilities, (ii) the
commitments of the Initial Lenders hereunder will be reduced pro rata by the
amount of the commitments of each such Additional Agent (or its relevant
affiliate) under the applicable Facility, upon the execution of customary
joinder documentation satisfactory to the Lead Arrangers, (iii) the commitments
assumed by such Additional Agent for each of the Facilities will be in
proportion to the economics allocated to such Additional Agent and (iv) no
Additional Agents (nor any affiliate thereof) shall receive greater economics in
respect of any Facility than that received by DB or RBC.

The parties hereto agree that (i)(x) DBSI will have “left lead” and RBCCM will
have “immediate right lead” placement in any and all marketing materials or
other documentation used in connection with the Senior Secured Credit Facilities
(and equivalent ranking for league table purposes) and (y) RBCCM will have “left
lead” and DBSI will have “immediate right lead” placement in any and all
marketing materials or other documentation used in connection with the Senior
Bridge Facility (and equivalent ranking for league table purposes), (ii) DBSI
and RBCCM shall each hold the leading roles and responsibilities conventionally
associated with such “left” and “right” placement, as the case may be, with

 

-2-



--------------------------------------------------------------------------------

respect to the Facilities and (iii) DBSI and RBCCM shall be entitled to receive
league table credit for their roles as “joint lead arrangers” and “joint
book-running managers” for the Facilities.

3. Syndication.

We reserve the right, prior to and/or after the execution of definitive
documentation for the Facilities (the “Credit Documentation”), to syndicate all
or a portion of our commitments with respect to the Facilities to a group of
banks, financial institutions and other lenders (together with the Initial
Lenders, the “Lenders”) identified by us in consultation with you (and
reasonably acceptable to you with respect to the Revolving Credit Facility)
pursuant to a syndication to be managed exclusively by the Lead Arrangers. All
aspects of the syndication of the Facilities, including, without limitation,
timing, potential syndicate members to be approached, titles, allocations and
division of fees, shall be determined by (and coordinated exclusively through)
the Lead Arrangers (in each case in consultation with you). 

We intend to commence our syndication efforts with respect to the Facilities
promptly upon your execution and delivery to us of this Commitment Letter, and,
until the earlier to occur of (i) a Successful Syndication (as defined in the
Fee Letter) and (ii) 60 days after the Closing Date, you agree to use your
commercially reasonable efforts to assist the Lead Arrangers in completing a
syndication that is reasonably satisfactory to the Lead Arrangers. Such
assistance shall include (i) your using commercially reasonable efforts to
ensure that any syndication and marketing efforts benefit materially from your
and, to the extent practical and appropriate, the Target’s existing lending and
investment banking relationships, (ii) direct contact between senior management,
representatives and advisors of you (and your using commercially reasonable
efforts to cause direct contact between senior management, representatives and
advisors of the Target), on the one hand, and the proposed Lenders and rating
agencies identified by the Lead Arrangers, on the other hand, at times and
places reasonably requested by the Lead Arrangers, (iii) assistance by you (and
your using commercially reasonable efforts to cause the assistance by the
Target) in the prompt preparation of a Confidential Information Memorandum for
each of the Facilities and other customary marketing materials and information
reasonably deemed necessary by the Lead Arrangers to complete a successful
syndication (collectively, the “Information Materials”) for delivery to
potential syndicate members and participants, including, without limitation,
estimates, forecasts, projections and other forward-looking financial
information regarding the future performance of the Parent, the Company, the
Target and your and its respective subsidiaries (collectively, the
“Projections”), (iv) the hosting, with the Lead Arrangers, of one or more
meetings with prospective Lenders at reasonable times and locations to be
agreed, (v) your using commercially reasonable efforts to obtain, prior to the
launch of the syndication of the Facilities and the marketing of the Senior
Notes, public ratings (but no specific ratings) for each of the Facilities and
the Senior Notes from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”) and a public corporate credit rating
(but no specific rating) of the Lux Borrower from S&P and a public corporate
family rating (but no specific rating) of the Lux Borrower from Moody’s, and
(vi) prior to the 60th day following the earlier of the Closing Date and
Successful Syndication, your ensuring that there will not be any announcement,
issuance, offering, placement or arrangement of any competing debt securities or
commercial bank or other credit facilities (including refinancings and renewals
of debt but

 

-3-



--------------------------------------------------------------------------------

excluding the Facilities, the Senior Notes and any debt incurred in the ordinary
course of business to the extent permitted by the Acquisition Agreement or the
Credit Documentation) by or on behalf of (x) the Company or any of its
subsidiaries or affiliates or (y) using your commercially reasonable efforts,
the Acquired Business, in each case that could reasonably be expected to
materially and adversely affect the syndication of the Facilities without the
prior written consent of the Lead Arrangers (not to be unreasonably withheld or
delayed). For the avoidance of doubt, you will not be required to provide any
information to the extent that the provision thereof would violate any
attorney-client privilege, law, rule or regulation, or any obligation of
confidentiality binding you, the Company or any of your or its respective
affiliates; provided that you shall use commercially reasonable efforts to
obtain the relevant consents under such obligations of confidentiality to allow
for the provision of such information to the extent reasonably requested by the
Lead Arrangers. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter and without limiting your obligations to
assist with syndication efforts as set forth herein, (i) none of the foregoing
shall constitute a condition to the commitments hereunder or the funding of the
Senior Secured Credit Facilities on the Closing Date and (ii) neither the
commencement nor the completion of the syndication of the Facilities shall
constitute a condition to the commitments hereunder or the funding of the
Facilities on the Closing Date.

You hereby acknowledge that (i) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Facilities
referred to in the paragraph below, to the proposed syndicate of Lenders by
transmitting such Information, Projections and documentation through Intralinks,
SyndTrak Online, the internet, email or similar electronic transmission systems
and (ii) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Parent, the Company, the Target and their respective subsidiaries or
securities). You agree, at the request of the Lead Arrangers and subject to the
requirements of applicable law, to assist in the preparation of a version of the
Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facilities,
consisting exclusively of information and documentation that is either
(a) publicly available or (b) not material with respect to the Parent, the
Company, the Target or their respective subsidiaries or any of their respective
securities for purposes of foreign, United States Federal and state securities
laws and applicable Canadian securities laws (all such information and
documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”).

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any material non-public information and exculpate us
with respect to any liability related to the use of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof and exculpate you and the Acquired Business
with respect to any liability related to the misuse of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof. You agree that such Confidential
Information Memorandum or related offering and marketing materials to be
disseminated by the Lead Arrangers to any prospective Lender in connection with
the Facilities

 

-4-



--------------------------------------------------------------------------------

will be identified by you as either (A) containing Private Lender Information or
(B) containing solely Public Lender Information. You acknowledge that the
following documents will contain solely Public Lender Information (unless you
notify us promptly that any such document contains Private Lender Information):
(x) drafts and final versions of the Credit Documentation; (y) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as a
lender meeting invitation, allocation, if any, and funding and closing
memoranda); and (z) notification of changes in the terms and conditions of the
Facilities.

4. Information.

You represent, warrant and covenant (with respect to Information relating to the
Acquired Business, to the best of your knowledge) that (a) no written
information which has been or is hereafter furnished by you or on your behalf in
connection with the transactions contemplated hereby (other than the
Projections, other forward looking information and information of a general
economic or general industry nature) (such information being referred to herein
collectively as the “Information”) taken as a whole contained (or, in the case
of Information furnished after the date hereof, will contain), as of the time it
was (or hereafter is) furnished, any material misstatement of fact or omitted
(or will omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in light of the
circumstances under which they were (or hereafter are) made, and (b) the
Projections that have been or will be made available to the Agents by you or any
of your representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
such Projections are made available to the Agents, it being recognized by the
Agents that such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized. You agree that if at any time prior
to the earlier of (x) 60 days after the Closing Date and (y) the Successful
Syndication of the Facilities, you become aware that any of the representations
and warranties in the preceding sentence would be incorrect (to the best of your
knowledge as to Information relating to the Acquired Business) in any material
respect if the Information and Projections were being furnished, and such
representations and warranties were being made, at such time, then you will
promptly advise the Agents and supplement (or use commercially reasonable
efforts to supplement, in the case of Information relating to the Acquired
Business) the Information and the Projections so that such representations and
warranties will be (to the best of your knowledge as to Information relating to
the Acquired Business) correct in all material respects under those
circumstances (provided that no update of the Projections will be required under
this paragraph after the Closing Date). The accuracy of the foregoing
representations and warranties, in and of itself, shall not be a condition to
our obligations hereunder or the funding of the Facilities on the Closing Date.
You understand that, in arranging and syndicating the Facilities, we will be
entitled to use and rely on the Information and the Projections without
responsibility for independent verification thereof and do not assume
responsibility for the accuracy or completeness of the Information or the
Projections.

5. Conditions Precedent.

Each Initial Lender’s commitment hereunder, and the agreement of each Agent to
perform the services described herein, are subject to (a) no Target Material
Adverse Effect (as

 

-5-



--------------------------------------------------------------------------------

defined below) having occurred since the date hereof and (b) the conditions set
forth in Exhibit D attached hereto (clauses (a) and (b), collectively, the
“Funding Conditions”); it being understood that there are no conditions (implied
or otherwise) to the commitments hereunder (including compliance with the terms
of the Commitment Letter, the Fee Letter and the Credit Documentation) other
than the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the initial funding under the Facilities shall occur (except to the
extent Senior Notes are issued in lieu of the Senior Bridge Facility or a
portion thereof and the gross cash proceeds from such Senior Notes are available
to consummate the Transactions)).

For purposes hereof, “Target Material Adverse Effect” means (with capitalized
terms used in this definition and not otherwise defined in this Commitment
Letter having the meanings assigned thereto in the Acquisition Agreement) any
result, fact, change, effect, event, circumstance, occurrence or development
that, taken together with all other results, facts, changes, effects, events,
circumstances, occurrences or developments has, or would reasonably be expected
to have, a material and adverse effect on the business, operations, results of
operations or condition (whether financial or otherwise) of the Target and its
Subsidiaries, taken as a whole; provided, however, that any result, fact,
change, effect, event, circumstance, occurrence or development shall not be
deemed to constitute, and shall not be taken into account in determining whether
there has been, a Target Material Adverse Effect to the extent that such result,
fact, change, effect, event, circumstance, occurrence or development arises out
of or results from:

 

  (a) changes, developments or conditions in or relating to general
international, political, economic or financial or capital market conditions, or
political, economic or financial or capital market conditions in any
jurisdiction in which the Target or any of its Subsidiaries operate or carry on
business;

 

  (b) changes, developments or conditions resulting from any act of sabotage or
terrorism or any outbreak of hostilities or declared or undeclared war, or any
escalation or worsening of such acts of sabotage, terrorism, hostilities or war;

 

  (c) any earthquake, hurricane, tornado or other similar natural disaster;

 

  (d) changes or developments in or relating to currency exchange or interest
rates;

 

  (e) changes or developments generally affecting the pharmaceutical industry;

 

  (f) any change in IFRS or U.S. GAAP;

 

  (g) any actions taken (or omitted to be taken) by the Target upon the express
written request of the Company; or

 

-6-



--------------------------------------------------------------------------------

  (h) any failure by the Target to meet projections of revenue, earnings or
other financial measures in and of itself (provided that the underlying cause of
such failure may be taken into account in determining whether a Target Material
Adverse Effect has occurred unless otherwise excluded under this definition);

provided, however, that the effect of the changes or developments described in
clauses (a) through (f) above shall not be excluded to the extent that any of
the changes or developments referred to therein disproportionately adversely
affect the Target and its Subsidiaries, taken as a whole, in comparison to other
Persons who operate in the same industry as the Target and its Subsidiaries.

Notwithstanding anything set forth in this Commitment Letter, the Term Sheets,
the Fee Letter or the Credit Documentation, or any other letter agreement or
other undertaking concerning the financing of the Acquisition to the contrary,
(i) the only representations and warranties which shall be a condition to
availability of the Facilities on the Closing Date shall be (x) such of the
representations made by (or relating to) the Company and the Acquired Business
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that you or (with respect to representations made by (or
relating to) the Company) the Target have (or your or the Target’s applicable
affiliate has the right (determined without regard to any notice requirement) to
terminate your or the Target’s (or your or the Target’s affiliate’s) obligations
(or to refuse to consummate the Acquisition) under the Acquisition Agreement as
a result of a breach of such representations (the “Acquisition Agreement
Representations”) and (y) the Specified Representations (as defined below) and
(ii) the terms of the Credit Documentation shall be in a form such that they do
not impair the availability of the Facilities on the Closing Date if the
conditions set forth herein and in the Term Sheets are satisfied (it being
understood that (I) to the extent any Collateral referred to in the Senior
Secured Facilities Term Sheet may not be perfected by (A) the filing of a UCC or
Personal Property Security Act (or equivalent statute in the applicable Canadian
provinces) financing statement, or (B) taking delivery and possession of (x) a
stock certificate of each Borrower and each direct and indirect holding company
thereof (other than the Parent and the Irish Intermediate Holdco), as well as
each material direct or indirect wholly-owned domestic or Canadian restricted
subsidiary of the Lux Borrower (provided that such certificates of the Target
and its material wholly-owned domestic restricted subsidiaries will be required
to be delivered on the Closing Date only to the extent received from Target
after your use of commercially reasonable efforts to do so) or (y) promissory
notes evidencing any Endo Intercompany Loans (as defined in Exhibit A) or
(C) the filing of a short-form security agreement with the United States Patent
and Trademark Office or the United States Copyright Office, if the perfection of
the Administrative Agent’s security interest in such Collateral may not be
accomplished prior to the Closing Date after your use of commercially reasonable
efforts to do so and without undue burden and expense, then the perfection of
the security interest in such Collateral shall not constitute a condition
precedent to the availability of the Senior Secured Credit Facilities on the
Closing Date but, instead, may be accomplished within a period after the Closing
Date reasonably acceptable to DBNY and RBC and (II) nothing in preceding clause
(ii) shall be construed to limit the applicability of the individual conditions
expressly set forth herein or in the Term Sheets). For purposes hereof,
“Specified Representations” means the representations and warranties set forth
in the Term Sheets relating to legal existence, corporate power and authority
relating to the entering into and performance of the Credit Documentation, the
due authorization, execution, delivery, validity

 

-7-



--------------------------------------------------------------------------------

and enforceability of the Credit Documentation, no conflicts with or violations
of organizational documents or the indentures governing the Existing Notes or
Convertible Notes (as defined in Exhibit D), margin regulations, the Investment
Company Act of 1940, as amended, solvency of the Borrowers, the Company, the
Target and their respective subsidiaries on a consolidated basis as of the
Closing Date (after giving pro forma effect to the Transaction), PATRIOT
Act/“know your customer” laws, OFAC/anti-terrorism laws (to the extent
applicable) and, subject to subclause (I) of the last parenthetical appearing in
the preceding sentence (and subject to permitted liens), the creation, validity,
perfection and priority of the security interests granted in the proposed
Collateral. The provisions of this paragraph are referred to as the “Funds
Certain Provisions”.

6. Fees.

As consideration for each Initial Lender’s commitment hereunder, and the
agreement of each Agent to perform the services described herein, you agree to
pay (or cause to be paid) to each Agent the fees to which such Agent is entitled
set forth in this Commitment Letter and in the fee letter dated the date hereof
and delivered herewith with respect to the Facilities (the “Fee Letter”).

7. Expenses; Indemnification.

To induce the Agents to issue this Commitment Letter and to proceed with the
Credit Documentation, you hereby agree that all reasonable and documented
out-of-pocket fees and expenses (including, without limitation, in connection
with each of the Facilities (which in the case of legal fees and expenses shall
be limited to the reasonable fees and expenses of (x) the primary counsel acting
for the Lead Arrangers, which shall be White & Case LLP, (y) one local counsel
for each relevant jurisdiction as may be necessary or advisable in the sole
judgment of the Lead Arrangers and (z) Latham & Watkins LLP)) of the Agents and
their affiliates arising in connection with the Facilities and the preparation,
negotiation, execution, delivery and enforcement of this Commitment Letter, the
Fee Letter and the Credit Documentation (including in connection with our due
diligence and syndication efforts) shall be for your account (and that you shall
from time to time upon request from such Agent, reimburse such Agent and its
respective affiliates for all such reasonable and documented out-of-pocket fees
and expenses paid or incurred by them), whether or not the Transaction is
consummated or the Facilities are made available or the Credit Documentation is
executed.

You further agree to indemnify and hold harmless each Agent, each Additional
Agent and each other agent or co-agent (if any) designated by the Lead Arrangers
with respect to the Facilities (together with any Additional Agent, each, a
“Co-Agent”), each Initial Lender, each Lender which is a Co-Agent or an
affiliate thereof (each, a “Co-Agent Lender”) and all of their respective
affiliates and each director, officer, employee, representative and advisor of
the foregoing (each, an “Indemnified Person”) from and against any and all
actions, suits, proceedings (including any investigations or inquiries), claims,
losses, damages, liabilities or expenses of any kind or nature whatsoever which
may be incurred by or asserted against or involve any Agent, any Co-Agent, any
Initial Lender, any Co-Agent Lender or any other such Indemnified Person as a
result of or arising out of or in any way related to or resulting from the
Transaction, this Commitment Letter or the Fee Letter and, upon demand, to pay
and reimburse

 

-8-



--------------------------------------------------------------------------------

each Agent, each Co-Agent, each Initial Lender, each Co-Agent Lender and each
other Indemnified Person for any reasonable legal expenses of one firm of
counsel for all such Indemnified Persons, taken as a whole (and, in the case of
an actual conflict of interest, where the Indemnified Person affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnified Person) and,
if necessary, of a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for all
such Indemnified Persons, taken as a whole or other reasonable and documented
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Agent, any Co-Agent,
any Initial Lender, any Co-Agent Lender or any other such Indemnified Person is
a party to any action or proceeding out of which any such expenses arise or such
matter is initiated by a third party or by you or any of your affiliates);
provided, however, that you shall not have to indemnify any Indemnified Person
against any loss, claim, damage, expense or liability to the extent same
resulted from (x) the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) a material breach in bad faith by the relevant
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable judgment) of the express contractual obligations of
such Indemnified Person under this Commitment Letter pursuant to a claim made by
you or (z) any disputes among the Indemnified Parties (other than in their
capacities as Co-Agents) and not arising from any act or omission by the Company
or any of its affiliates.

No Agent nor any other Indemnified Person shall be responsible or liable to you
or any other person or entity for (i) any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, Syndtrak Online or email) or (ii) any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Commitment Letter, the Fee Letter or the Transaction even if
advised of the possibility thereof, in each case, other as a result of such
person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision.

You agree that, without each Agent’s prior written consent (such consent not to
be unreasonably withheld or delayed), the Company will not settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought under the
indemnification provision of this Commitment Letter (whether or not any Agent or
any other Indemnified Person is an actual or potential party to such claim,
action or proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Person from all liability arising out
of such claim, action or proceeding and does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Person.

In addition, the Company agrees to indemnify the Indemnified Persons against any
loss incurred by any Indemnified Person as a result of any judgment or order
being given or made for any amount due hereunder and such judgment or order
being expressed and paid in a currency (the “Judgment Currency”) other than
United States dollars and as a result of any

 

-9-



--------------------------------------------------------------------------------

variation as between (i) the rate of exchange at which the United States dollar
amount is converted into the Judgment Currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which such Indemnified Person is able
to purchase United States dollars with the amount of the Judgment Currency
actually received by such Indemnified Person. The foregoing indemnity shall
constitute a separate and independent obligation of the Company and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

The indemnification and contribution provisions contained in this Commitment
Letter are in addition to any liability which the Company may otherwise have to
an Indemnified Person. Solely for purposes of enforcing the provisions of this
Section 7, the Company hereby consents to personal jurisdiction, service of
process and venue in any court in which any claim or proceeding that is subject
to this Section 7 is brought against any Agent.

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

Each Agent reserves the right to employ the services of its affiliates and
branches (including, without limitation, in the case of DB, Deutsche Bank AG) in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliates may agree in their sole discretion. You
acknowledge that (i) each Agent may share with any of its affiliates and its and
their respective directors, officers, employees, representatives, agents and
advisors (including, without limitation, attorneys, accountants, consultants,
bankers and financial advisors) (collectively, “Related Persons”) and such
affiliates and Related Persons may share with such Agent, any information
related to the Transaction, the Parent, the Borrowers, the Company and the
Target (and its and their respective subsidiaries and affiliates) or any of the
matters contemplated hereby and (ii) each Agent and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you, the Target or
your or its affiliates may have conflicting interests regarding the transactions
described herein or otherwise. No Agent will, however, furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or its other relationships with you to other companies (other
than your affiliates). You also acknowledge that no Agent has any obligation to
use in connection with the Transaction, this Commitment Letter, the Fee Letter
or to furnish to you, confidential information obtained by it from other
companies.

You acknowledge that you have been advised of the role of DBSI, RBCCM and/or
their respective affiliates as financial advisors to you in connection with the
Transaction and that, in such capacity, DBSI and RBCCM are not advising you to
enter this Commitment Letter or the Fee Letter or advising you with respect to
any financing contemplated herein and therein. You acknowledge and agree that
you (together with your legal and other advisors) are independently evaluating
this Commitment Letter, the Fee Letter and any provision of financing
contemplated herein and therein and are fully aware of any conflicts of interest
which may exist as a result of DBSI’s and RBCCM’s engagement hereunder and the
engagement of DBSI, RBCCM or any of their respective affiliates as financial
advisor to you. You acknowledge and agree to such retentions, and further agree
not to assert any claim you might allege based on any

 

-10-



--------------------------------------------------------------------------------

actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of DBSI, RBCCM or any of their
respective affiliates as financial advisor to you in connection with the
Transaction and, on the other hand, DBSI’s and RBCCM’s engagement hereunder or
any arrangement, underwriting or provision by it of any financing in connection
with the Transaction.

You further acknowledge and agree that (i) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of the Transaction, this Commitment Letter or the Fee Letter, irrespective of
whether we or our affiliates have advised or are advising you on other matters,
(ii) we, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on our part in respect of the transactions
contemplated by this Commitment Letter, (iii) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter and the Fee Letter,
(iv) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (v) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty in respect of the transactions contemplated by this Commitment
Letter and agree that we and our affiliates shall have no liability (whether
direct or indirect) to you in respect of such a fiduciary duty claim or to any
person asserting such a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that no Agent nor any affiliate thereof has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transaction, this Commitment Letter and the
Fee Letter. You shall consult with your own advisors concerning such matters and
shall be responsible for making your own independent investigation and appraisal
of the transactions contemplated by this Commitment Letter, and no Agent nor any
affiliate thereof shall have any responsibility or liability to you with respect
thereto. Accordingly, it is specifically understood that you will base your
decisions regarding whether and how to pursue the Transaction or any portion
thereof based on the advice of your legal, tax and other business advisors and
such other factors that you consider appropriate. Each Agent is serving as an
independent contractor hereunder, and in connection with the Transaction, in
respect of its services hereunder and in such connection and not as a fiduciary
or trustee of any party. The Company further acknowledges and agrees that any
review by the Lead Arrangers of the Company, the Acquired Business, the
Facilities, any Offering of Securities, the terms of any Securities and other
matters relating thereto will be performed solely for the benefit of the Lead
Arrangers and shall not be on behalf of the Company or any other person.

You further acknowledge that each of DBSI and RBCCM is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, each of DBSI and RBCCM and their respective affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and

 

-11-



--------------------------------------------------------------------------------

other obligations) of, you, the Acquired Business and your and their respective
subsidiaries and other companies with which you, the Acquired Business or your
subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by DBSI, RBCCM or any of their
respective affiliates or any of their respective customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Acquired Business or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities trading with any thereof.

9. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your officers, directors, affiliates, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review or (c) if the Agents
consent in writing to such proposed disclosure (such consent not to be
unreasonably withheld); provided that (i) you may disclose this Commitment
Letter and the contents hereof (but you may not disclose the Fee Letter or the
contents thereof) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants and advisors, in each
case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis (provided that you also may disclose the Fee
Letter (including the “market flex” thereof) (subject to redactions satisfactory
to the Agents) to such persons), (ii) you may disclose this Commitment Letter
and the contents hereof (but you may not disclose the Fee Letter or the contents
thereof) in any prospectus or other offering memorandum relating to the Senior
Notes or in any filing with the SEC or applicable provincial securities
regulators in Canada in connection with the Transaction, (iii) you may disclose
the Term Sheets and the other exhibits and annexes to the Commitment Letter, and
the contents thereof, to any rating agencies in connection with obtaining
ratings for the Lux Borrower and the Facilities, (iv) you may disclose the
aggregate fee amounts contained in the Fee Letter as part of a generic
disclosure of aggregate sources and uses related to fee amounts applicable to
the Transaction to the extent customary or required in offering and marketing
materials for the Facilities and/or the Senior Notes or in any public release or
filing relating to the Transaction and (v) in consultation with the Lead
Arranger, you may disclose the Fee Letter and the contents thereof to any
prospective Additional Agent and to such Additional Agent’s respective officers,
directors, employees, attorneys, accountants and advisors, in each case on a
confidential basis.

The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of

 

-12-



--------------------------------------------------------------------------------

providing the services which are the subject of this Commitment Letter (and any
other engagement letter between you and such persons) and shall treat
confidentially all such information; provided that nothing herein shall prevent
the Agents from disclosing any such information (a) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Agents, to the extent permitted by law, agree to
inform you promptly thereof), (b) upon the request or demand of any regulatory
authority or self-regulatory body having jurisdiction or oversight over the
Agents or any of their respective affiliates, their business or operations,
(c) to the extent that such information becomes publicly available other than by
reason of improper disclosure by the Agents or any of their affiliates, (d) to
the extent that such information is received by the Agents from a third party
that is not to their knowledge subject to confidentiality obligations to you or
the Acquired Business, (e) to the extent that such information is independently
developed by the Agents, (f) to the Agents’ respective affiliates and their
respective employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the Transaction and
are informed of the confidential nature of such information, (g) to potential
Lenders, participants or assignees or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers, the
Company, the Acquired Business or any of their respective affiliates or any of
their respective obligations, in each case who are instructed that they shall be
bound by the terms of this paragraph (or language substantially similar to this
paragraph), (h) for purposes of establishing a “due diligence” defense or (i) to
enforce their respective rights hereunder or under the Fee Letter. The Agents’
obligations under this paragraph shall automatically terminate and be superseded
by the confidentiality provisions in the Credit Documentation upon the execution
and delivery of the Credit Documentation and initial funding thereunder (or, in
the event that any Senior Notes are issued on the Closing Date, upon the initial
funding of the Senior Secured Credit Facilities only) or shall expire on the
date occurring 18 months after the date hereof, whichever occurs earlier.

10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. Each Agent may assign its commitment
hereunder to one or more prospective Lenders; provided that, except with respect
to assignments to Additional Agents as contemplated above, (a) no Initial Lender
shall be relieved or novated from its obligations hereunder (including its
obligation to fund the Facilities on the Closing Date) in connection with any
syndication, assignment or participation of the Facilities (including its
commitments in respect thereof) until after the initial funding of the
Facilities and (if applicable) the issuance of the Senior Notes on the Closing
Date, (b) no assignment or novation shall become effective with respect to all
or any portion of an Initial Lender’s commitments in respect of the Facilities
until the initial funding of the Facilities and (if applicable) the issuance of
the Senior Notes on the Closing Date, and (c) unless you agree in writing, each
Initial Lender shall retain exclusive control over all rights and obligations
with respect to its commitments in respect

 

-13-



--------------------------------------------------------------------------------

of the applicable Facilities, including all rights with respect to consents,
modifications, supplements and amendments, until the initial funding of the
Facilities and (if applicable) the issuance of the Senior Notes on the Closing
Date has occurred. Any and all obligations of, and services to be provided by an
Agent hereunder (including, without limitation, the commitment of such Agent)
may be performed and any and all rights of the Agents hereunder may be exercised
by or through any of their respective affiliates or branches; provided that with
respect to the commitments, any assignments thereof to an affiliate will not
relieve the Agents from any of their obligations hereunder unless and until such
affiliate shall have funded the portion of the commitment so assigned.

11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Notwithstanding anything to the contrary set forth
herein, each Agent may, in consultation with you, place customary advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of customary information on the Internet or worldwide
web as it may choose, and circulate similar promotional materials, after the
Closing Date in the form of a “tombstone” or otherwise describing the names of
the Borrowers, the Company, the Acquired Business and their respective
affiliates (or any of them), and the amount, type and closing date of the
transactions contemplated hereby, all at the expense of such Agent. This
Commitment Letter and the Fee Letter set forth the entire agreement between the
parties hereto as to the matters set forth herein and therein and supersede all
prior understandings, whether written or oral, between us with respect to the
matters herein and therein. Matters that are not covered or made clear in this
Commitment Letter or in the Fee Letter are subject to mutual agreement of the
parties hereto. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided,
however, that (a) the interpretation of the definition of Target Material
Adverse Effect and whether there shall have occurred a Target Material Adverse
Effect, (b) whether the Acquisition has been consummated as contemplated by the
Acquisition Agreement and (c) the determination of whether the representations
made by or with respect to the Company and the Acquired Business or any of their
affiliates are accurate and whether as a result of any inaccuracy of any such
representations a party to the Acquisition Agreement (or its applicable
affiliates) has the right to terminate its (or their) obligations, or has the
right not to consummate the Acquisition, under the Acquisition Agreement, shall
be governed by, and construed in accordance with, the domestic laws of the State
of Delaware without regard to the principles of conflicts of law.

 

-14-



--------------------------------------------------------------------------------

12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County; provided that each Agent shall be
entitled to assert jurisdiction over you and your property in any court in which
jurisdiction may be laid over you or your property, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any such New York State or Federal court, as
the case may be, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Service of any process,
summons, notice or document by registered mail or overnight courier addressed to
you at the address above shall be effective service of process against you for
any suit, action or proceeding brought in any such court.

13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

14. Surviving Provisions.

The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality, the syndication of the Facilities and the payment of annual
agency fees to any Agent, shall automatically terminate and be superseded by the
definitive Credit Documentation relating to the Facilities upon the initial
funding thereunder and the payment of all amounts owing at such time hereunder
and under the Fee Letter. You may terminate the Initial Lenders’ (and any
Additional Agents’) commitments with respect to the Facilities hereunder at any
time in their entirety (but not in part), subject to the provisions of the
preceding sentence, by written notice to the Initial Lenders.

 

-15-



--------------------------------------------------------------------------------

15. PATRIOT Act Notification.

Each Agent hereby notifies the Company that each Lender subject to the USA
PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26, 2001))
(as amended from time to time, the “PATRIOT Act”) is required to obtain, verify
and record information that identifies the Parent, the Borrowers and any other
obligor under the Facilities and any related Credit Documentation and other
information that will allow such Lender to identify the Parent, the Borrowers
and any other obligor in accordance with the PATRIOT Act. This notice is given
in accordance with the requirements of the PATRIOT Act and is effective as to
each Agent and each Lender. You hereby acknowledge and agree that the Agents
shall be permitted to share any or all such information with the Lenders.

16. Termination and Acceptance.

Each Agent’s commitments with respect to the Facilities as set forth above, and
each Agent’s agreements to perform the services described herein, will
automatically terminate (without further action or notice and without further
obligation to you) on the first to occur of (i) 5:00 p.m., New York City time,
on May 5, 2014, unless on or prior to such time the Transaction has been
consummated, (ii) in the case of DBCI’s and RBC’s commitments with respect to
the Senior Bridge Facility only, the date of the issuance of the Senior Notes
(in escrow or otherwise) in lieu of a borrowing thereunder, (iii) any time after
the execution of the Acquisition Agreement and prior to the consummation of the
Transaction, the date of the termination of the Acquisition Agreement (other
than with respect to ongoing indemnities, confidentiality provisions and similar
provisions), or (iv) the consummation of the Acquisition without the use of the
Senior Secured Credit Facilities and, unless the Senior Notes are issued, the
Senior Bridge Facility (such first date to occur, the “Expiration Date”).

Each of the parties hereto agrees that (i) this Commitment Letter, if accepted
by you as provided above, is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) with respect to the subject matter contained herein, including an
agreement to negotiate in good faith the Credit Documentation by the parties
hereto in a manner consistent with this Commitment Letter, it being acknowledged
and agreed that the funding of the Facilities is subject to the Funding
Conditions and (ii) the Fee Letter is a binding and enforceable agreement
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)).

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on November 5, 2013. The commitments of each
Initial Lender hereunder, and the Agents’ agreements to perform the services
described herein, will expire automatically (and without further action or
notice and without further obligation to you) at such time in the event that we
have not received such executed counterparts in accordance with the immediately
preceding sentence.

[Remainder of this page intentionally left blank]

 

-16-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH By:  

 

  Name:   Title: By:  

 

  Name:   Title: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By:  

 

  Name:   Title: By:  

 

  Name:   Title: DEUTSCHE BANK SECURITIES INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

 

  Name:   Title: RBC CAPITAL MARKETS, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: ENDO HEALTH SOLUTIONS
INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

Project Unicorn

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the commitment letter to which this Exhibit A
is attached. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit A shall be determined by reference to the context in which it is used.

Endo Health Solutions Inc. (the “Company”) or any one or more of its affiliates
(including any one or more newly-formed entities intended to act as direct or
indirect holding companies for the Company and/or the Acquired Business (as
defined below)) intends to (i) undertake a corporate reorganization (the
“Restructuring”) whereby, amongst other corporate actions, (x) all of the
Company’s shareholders will exchange their shares in the Company for shares in a
newly-formed entity organized under the laws of Ireland (the “Parent”) and (y) a
newly-formed indirect, wholly-owned subsidiary of the Parent organized under the
laws of the State of Delaware will merge with and into the Company, which such
merger shall result in the Company becoming an indirect, wholly-owned subsidiary
of the Parent, (ii) acquire, in a “friendly” transaction and for consideration
consisting of (x) shares of common stock of the Parent and (y) up to $20.0
million (subject to adjustment as provided in the Acquisition Agreement) in
cash, all of the capital stock of a company identified to us and code-named
“Unicorn” by way of a plan of arrangement under Section 192 of the Canada
Business Corporations Act, which such plan of arrangement shall result in the
Target becoming an indirect, wholly-owned subsidiary of the Parent (“Target”
and, together with its subsidiaries, the “Acquired Business”) (the
“Acquisition”), (iii) repay in full and terminate all commitments under the
existing senior secured credit facilities of the Company in an aggregate
principal amount of approximately $1,400.0 million and pay any and all accrued
and unpaid interest thereon (the “Company Bank Refinancing”) and (iv) commence a
change of control offer (collectively, the “Change of Control Offers”) required
pursuant to the terms of each of the indentures governing its existing 7.000%
Senior Notes due 2019 (the “2019 Notes”), 7.000% Senior Notes due 2020 (the
“2020 Notes”) and 7.250% Senior Notes due 2022 (the “2022 Notes” and, together
with the 2019 Notes and the 2020 Notes, the “Existing Notes”) as a result of the
Transaction (as defined below) (together with the Company Bank Refinancing, the
“Refinancing”).

The sources of cash funds needed to effect the Acquisition, the Restructuring,
the Refinancing and to pay all fees and expenses incurred in connection with the
Transaction (as defined below) (the “Transaction Costs”) and to provide for the
working capital needs and general corporate requirements of the Parent, the
Company, the Target and their respective subsidiaries after giving effect to the
Transactions shall be provided through:

 

  (i) available cash on hand of the Company; and

 

  (ii) third-party debt financing consisting of the following:

(A) senior secured term loan facilities to be made available to the Borrowers
(as defined in Exhibit B) (the “Term Loan Facilities”), consisting of (x) a term
loan A facility in an aggregate principal amount equal to $1,100.0 million and
(y) a term loan B facility in an aggregate principal amount equal to $750.0
million;

 

A-1



--------------------------------------------------------------------------------

(B) a senior secured revolving credit facility to be made available to the Lux
Borrower (as defined in Exhibit B) and the U.S. Co-Borrower (as defined in
Exhibit B) in an aggregate amount of $750.0 million (the “Revolving Credit
Facility”, and together with the Term Loan Facilities, the “Senior Secured
Credit Facilities”); provided that, except as expressly provided in the Senior
Secured Credit Facilities Term Sheet, no portion of the Revolving Credit
Facility may be utilized to make payments owing to finance the Acquisition, the
Restructuring or the Refinancing or to pay Transaction Costs; and

(C) either (x) the issuance and sale by a newly-formed société anonyme (public
limited liability company) incorporated under the laws of the Grand Duchy of
Luxembourg as a wholly-owned direct subsidiary of the Lux Borrower (the “Lux
Notes Issuer”) and the U.S. Co-Borrower (together with the Lux Notes Issuer, the
“Senior Notes Issuers”) of up to $1,300.0 million in aggregate principal amount
of unsecured senior notes (the “Senior Notes”) in a public offering or in a Rule
144A or other private placement (in each case, with customary registration
rights) or (y) if and to the extent that the Senior Notes are not issued in such
an aggregate principal amount on or prior to the Closing Date, the incurrence by
the U.S. Denominated Borrowers of loans in an aggregate principal amount equal
to the remainder of $1,300.0 million less the aggregate principal amount of
Senior Notes issued pursuant to the immediately preceding clause (x) (the
“Senior Bridge Loans”) under a new unsecured senior bridge facility as described
in Exhibit C (the “Senior Bridge Facility” and, together with the Senior Secured
Credit Facilities, being collectively referred to as the “Facilities”).

Amounts to be used by the Company and its subsidiaries to effect the Refinancing
(including all amounts to be used to repay outstanding indebtedness (and fees,
interest and premiums, if any, payable in connection therewith) of the Company
and its subsidiaries as part of the Refinancing), shall be loaned by the Lux
Borrower (or another subsidiary of the Lux Borrower reasonably satisfactory to
the Lead Arrangers) to the Company (x) in the case of amounts used to refinance
the Existing Credit Agreement (as defined in Exhibit D) and other secured
indebtedness of the Company and its subsidiaries, pursuant to a secured
intercompany note (which shall be secured on a junior lien basis to the Senior
Secured Credit Facility, pursuant to intercreditor provisions reasonably
satisfactory to the Lead Arranger), on terms, and pursuant to documentation,
reasonably satisfactory to the Lead Arrangers (with such secured intercompany
loans being herein called the “Endo Secured Intercompany Loans”) and (y) in the
case of amounts used to refinance the Existing Notes and other unsecured
indebtedness of the Company and its subsidiaries, pursuant to an unsecured
intercompany note, on terms, and pursuant to documentation, reasonably
satisfactory to the Lead Arrangers (with such unsecured intercompany loans being
herein called the “Endo Unsecured Intercompany Loans” and, together with the
Endo Secured Intercompany Loans, the “Endo Intercompany Loans”). The owner of
the Endo Intercompany Loans shall be a Borrower or Guarantor and, in any event,
all Endo Intercompany Loans shall be pledged to secure its obligations as a
Borrower and/or Guarantor.

 

A-2



--------------------------------------------------------------------------------

The date on which the Restructuring and the Acquisition are consummated and the
initial borrowings are made under any of the Facilities (or in lieu of borrowing
under the Senior Bridge Facility, the issuance of the Senior Notes) is referred
to herein as the “Closing Date”. The transactions described in this Exhibit A,
including the Acquisition, the Restructuring, the Refinancing, the making of the
Endo Intercompany Loans, the arrangement, funding and subsequent syndication of
the Facilities and the placement and issuance of any Securities are collectively
referred to herein as the “Transaction”.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Project Unicorn

$2,600.0 million Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

 

Parent:    A newly-formed Irish public company (the “Parent”). Borrowers:    (A)
A newly-formed société à responsabilité limitée (private limited liability
company) incorporated under the laws of Grand Duchy of Luxembourg
(“Luxembourg”), as a wholly-owned indirect subsidiary of the Parent (the “Lux
Borrower”) and a newly-formed limited liability company organized under the laws
of Delaware as a wholly-owned direct subsidiary of the Lux Borrower (the “U.S.
Co-Borrower”), on a joint and several basis (the “U.S. Denominated Borrowers”),
or (B) solely with respect to Canadian dollar-denominated loans permitted to be
incurred under the A Term Loan Facility (as defined below), a newly-formed
Canadian corporation and a wholly-owned direct subsidiary of the Lux Borrower,
which on the Closing Date shall be merged into or otherwise amalgamated with the
Target (the “Canadian Borrower” and, together with the U.S. Denominated
Borrowers, the “Borrowers”). The Company shall also be an indirect wholly-owned
subsidiary of the Lux Borrower. Administrative Agent:    DBNY (or an affiliate
thereof) will act as sole administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for a syndicate of banks, financial
institutions and other lenders (together with the Initial Lenders, the
“Lenders”), and will perform the duties customarily associated with such roles.
Joint Lead Arrangers and Book-Running Managers:    DBSI and RBCCM will act as
exclusive joint lead arrangers and joint book-running managers for the Senior
Secured Credit Facilities (as defined below), and will perform the duties
customarily associated with such roles (the “Lead Bank Arrangers”). Senior
Secured Credit Facilities:      

A. A Term Loan Facility

 

1. Amount: “A” term loan facility in an aggregate principal amount of $1,100.0
million (the “A Term Loan Facility”).

  

2. Currency: U.S. dollars; provided that up to $440.0 million of the A Term Loan
Facility will be available to the Canadian Borrower (in Canadian dollars up to
an amount to be mutually agreed and with any excess amounts as may be agreed to
be available in U.S. dollars).

 

B-1



--------------------------------------------------------------------------------

  

3. Use of Proceeds: The loans made pursuant to the A Term Loan Facility (the “A
Term Loans”) may only be incurred on the Closing Date, and the proceeds thereof
shall be utilized solely (i) to finance, in part, the Acquisition and the
Company Bank Refinancing and to pay the Transaction Costs and (ii) to the extent
any portion of the A Term Loan Facility remains available following application
of proceeds pursuant to preceding clause (i), for general corporate purposes.

  

4. Maturity: The final maturity date of the A Term Loan Facility shall be 5
years from the Closing Date (the “A Term Loan Maturity Date”).

  

5. Amortization: The A Term Loans shall amortize as follows: (i) 3.75% per annum
during the first year of the A Term Loan Facility, (ii) 5.00% per annum during
the second year of the A Term Loan Facility, (iii) 7.50% per annum during the
third year of the A Term Loan Facility, (iv) 10.0% per annum during the fourth
year of the A Term Loan Facility and (v) 15.0% per annum in the fifth year of
the A Term Loan Facility, in each case payable in equal quarterly installments.
The remaining aggregate principal amount of A Term Loans originally incurred
shall be due and payable in full on the A Term Loan Maturity Date.

  

6. Availability: A Term Loans may only be incurred on the Closing Date. No
amount of A Term Loans once repaid may be reborrowed.

   B. B Term Loan Facility   

1. Amount: “B” term loan facility in an aggregate principal amount of $750.0
million (the “B Term Loan Facility” and, together with the A Term Loan Facility,
the “Term Loan Facilities”).

 

2. Currency: U.S. dollars.

  

3. Use of Proceeds: The loans made pursuant to the B Term Loan Facility (the “B
Term Loans” and, together with the A Term Loans, the “Term Loans”) may only be
incurred on the Closing Date and the proceeds thereof shall be utilized solely
(i) to finance, in part, the Acquisition and the Company Bank Refinancing and to
pay the Transaction Costs and (ii) to the extent any portion of the B Term Loan
Facility remains available following application of proceeds pursuant to
preceding clause (i), for general corporate purposes.

 

B-2



--------------------------------------------------------------------------------

 

4. Maturity: The final maturity date of the B Term Loan Facility shall be 7
years from the Closing Date (the “B Term Loan Maturity Date”).

 

5. Amortization: (i) During the first 6-3/4 years following the Closing Date,
annual amortization (payable in 4 equal quarterly installments) of the B Term
Loans shall be required in an amount equal to 1.0% of the initial aggregate
principal amount of the B Term Loans.

 

(ii) The remaining aggregate principal amount of B Term Loans originally
incurred shall be due and payable in full on the B Term Loan Maturity Date.

 

6. Availability: B Term Loans may only be incurred on the Closing Date. No
amount of B Term Loans once repaid may be reborrowed.

 

7. Issuance Price: 99.50%; provided that the discount to par reflected in the
issuance price of B Term Loans may, at the election of the Lead Bank Arrangers,
be taken in the form of an upfront fee paid on the Closing Date. All
calculations of interest in respect of the B Term Loans will be calculated on
the basis of their full stated principal amount.

  C. Revolving Credit Facility  

1. Amount: Revolving credit facility in an aggregate principal amount of $750.0
million (the “Revolving Credit Facility” and, together with the Term Loan
Facilities, the “Senior Secured Credit Facilities”).

 

2. Currency: U.S. dollars; provided that a portion of the Revolving Credit
Facility may be made available in certain other currencies to be agreed and on
terms and conditions (including, without limitation, sublimits for particular
currencies) to be agreed, in each case consistent with the Documentation
Principles (as defined herein).

 

3. Use of Proceeds: The proceeds of loans under the Revolving Credit Facility
(the “Revolving Loans”) shall be utilized for working capital, capital
expenditures and general corporate purposes; provided that no more than $200.0
million of the Revolving Credit Facility may be utilized to pay amounts owing to
finance the Acquisition or the Refinancing or to pay any Transaction Costs (it
being understood and agreed, however, that

 

B-3



--------------------------------------------------------------------------------

  

Letters of Credit (as defined below) may be issued on the Closing Date in the
ordinary course of business and to replace or provide credit support for any
existing letters of credit (including by “grandfathering” such existing letters
of credit into the Revolving Credit Facility).

  

4. Maturity: The final maturity date of the Revolving Credit Facility shall be 5
years from the Closing Date (the “Revolving Loan Maturity Date”).

  

5. Availability: Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the definitive credit documentation governing the
Senior Secured Credit Facilities (the “Senior Secured Credit Documentation”).

  

6. Letters of Credit: A portion of the Revolving Credit Facility in an amount
not to exceed $50.0 million (as such amount may be increased from time to time,
but not above $75.0 million, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and respective letter of credit issuer)
will be available for the issuance of stand-by and trade letters of credit
(“Letters of Credit”) to support obligations of the Parent and its subsidiaries.
Maturities for Letters of Credit will not exceed twelve months, renewable
annually thereafter and, in any event, shall not extend beyond the fifth
business day prior to the Revolving Loan Maturity Date. Letter of Credit
outstandings will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire an irrevocable and unconditional pro rata participation in all Letter of
Credit outstandings.

  

7. Swingline Loans: A portion of the Revolving Credit Facility in an amount not
to exceed $50.0 million (as such amount may be increased from time to time, but
not above $75.0 million, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld) and swing line lender) shall be
available prior to the Revolving Loan Maturity Date for swingline loans (the
“Swingline Loans” and, together with the Revolving Loans, the Term Loans and any
Incremental Term Loans (as defined below), the “Loans”) to be made by DBNY (in
such capacity, the “Swingline Lender”) on same-day notice. Any Swingline Loans
will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire an irrevocable and unconditional pro rata participation in each
Swingline Loan.

 

B-4



--------------------------------------------------------------------------------

Uncommitted Incremental Facilities:    The U.S. Denominated Borrowers will have
the right to solicit existing Lenders and Additional Lenders (as defined below)
to provide (x) incremental commitments to the Revolving Credit Facility (each,
an “Incremental Revolving Facility”) and/or (y) incremental commitments
consisting of one or more increases to the A Term Loan Facility, increases to
the B Term Loan Facility and/or one or more new tranches of term loans to be
made available under the Senior Secured Credit Documentation (hereinafter the
“Incremental Term Facilities” and, together with the Incremental Revolving
Facilities, the “Incremental Facilities”) in an aggregate amount not to exceed
(x) $1,000.0 million plus (y) if the Secured Leverage Ratio (to be defined in a
manner consistent with the Documentation Principles), at the time of incurrence
of such Incremental Facility and after giving effect thereto on a pro forma
basis, is less than or equal to 2.75 to 1.00 (assuming for purposes of such
calculation that all commitments under the Revolving Credit Facility are fully
drawn and without netting cash proceeds of any Incremental Facilities or
Incremental Equivalent Debt), an unlimited amount, on terms agreed by the Lux
Borrower and the Lender or Lenders providing the respective Incremental
Facility; provided that (i) no default or event of default exists or would exist
after giving effect thereto; provided that, in the case of Incremental Term
Facilities used to finance a permitted acquisition and to the extent the Lenders
participating in such Incremental Term Facility agree, this clause (i) shall be
tested at the time of the execution of the acquisition agreement related to such
permitted acquisition, (ii) all of the representations and warranties contained
in the Senior Secured Credit Documentation shall be true and correct in all
material respects (or, in all respects, if qualified by materiality); provided
that, in the case of Incremental Term Facilities used to finance a permitted
acquisition and to the extent the Lenders participating in such Incremental Term
Facility agree, this clause (ii) shall be subject to customary “Sungard”
limitations, (iii) the borrowers for each Incremental Facility shall be the U.S.
Denominated Borrowers, (iv) any such Incremental Facility shall benefit from the
same guarantees as, and be secured on a pari passu basis (or, in the case of
Incremental Term Facilities only, a junior basis; provided that such junior
ranking tranche of Incremental Loans shall be established as a separate tranche
of Term Loans and shall be subject to the terms of a second lien intercreditor
agreement reasonably satisfactory to the Administrative Agent) by the same
Collateral (as defined below) securing, the Senior Secured Credit Facilities,
(v) the Parent is in pro forma compliance with each of the Financial Covenants
(as defined below) as of the most recently ended fiscal quarter for which
financial statements are available (determined after giving effect to the full
utilization of the commitments provided under such Incremental Facility), (vi)
in the case of an Incremental Revolving Facility, such Incremental Revolving

 

B-5



--------------------------------------------------------------------------------

 

Facility shall be subject to the same terms and conditions as the Revolving
Credit Facility (and be deemed added to, and made a part of, the Revolving
Credit Facility), and (vii) in the case of loans to be made under an Incremental
Term Loan Facility (each, an “Incremental Term Loan”), such Incremental Term
Loans shall be subject to the same terms as the A Term Loans or B Term Loans, as
applicable (including voluntary and mandatory prepayment provisions), except
that, unless such Incremental Term Loans are made a part of the A Term Loan
Facility or B Term Loan Facility (in which case all terms thereof shall be
identical to those of the A Term Loan Facility or B Term Loan Facility, as
applicable), (1) the “effective yield” on the respective Incremental Term Loans
(which, for such purposes only, shall be deemed to take account of interest rate
benchmark floors, recurring fees and all upfront or similar fees or original
issue discount (amortized over the shorter of (A) the weighted average life of
such Incremental Term Loans and (B) four years) payable to all Lenders providing
such Incremental Term Loans, but exclusive of any arrangement, structuring or
other fees payable in connection therewith that are not shared with all Lenders
providing such Incremental Term Loans) may exceed the then “effective yield” on
the A Term Loans or B Term Loans, as applicable (determined on the same basis as
provided in the preceding parenthetical) if the “effective yield” on the
applicable A Term Loans or B Term Loans (determined on the same basis as
provided in the second preceding parenthetical) is increased to be not less than
0.50% (after giving effect to any increase to the “effective yield” on any A
Term Loans or B Term Loans, as applicable) of the “effective yield” on such
Incremental Term Loans, (2) the final stated maturity date for such Incremental
Term Loans may be identical to or later (but not earlier) than the final stated
maturity date applicable to the A Term Loans or B Term Loans, as applicable, (3)
A Term Loans incurred under an Incremental Facility shall have scheduled
amortization of at least 5.0% per annum (although same may have amortization of
at least 3.75% per annum for the first year after the issuance thereof), (4) B
Term Loans incurred under an Incremental Facility shall have scheduled
amortization not to exceed 1.0% per annum, (5) the average weighted life to
maturity of such Incremental Term Loans is no shorter than the average weighted
life to maturity applicable to the then outstanding A Term Loans or B Term
Loans, as applicable, and (6) other terms may differ if reasonably satisfactory
to the Administrative Agent. Any upfront fees and arrangement fees for any
Incremental Facility will be negotiated with the applicable Lenders at the time
of any request to provide commitments pursuant to such Incremental Facility.

 

The Lux Borrower may seek commitments in respect of the Incremental Facilities
from existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and

 

B-6



--------------------------------------------------------------------------------

  

additional banks, financial institutions and other institutional lenders or
investors who will become Lenders in connection therewith (the “Additional
Lenders”); provided that the Administrative Agent and, in the case of any
Incremental Revolving Facility, the Swingline Lender and each issuer of a Letter
of Credit shall have consent rights (not to be unreasonably withheld) with
respect to such Additional Lender, if the consent of such person would be
required under the heading “Assignments and Participations” for an assignment of
Loans or commitments, as applicable, to such Additional Lender. Nothing
contained herein or in the Commitment Letter constitutes, or shall be deemed to
constitute, a commitment with respect to any Incremental Facility.

 

Notwithstanding the foregoing, the Senior Notes Issuers may issue pari passu or
junior secured or unsecured notes or may incur junior secured term loans (any
such notes or term loans, collectively, “Incremental Equivalent Debt”) in lieu
of loans under the Incremental Facilities (so long as all conditions to
incurring Incremental Facilities would have been satisfied, to the extent
applicable), except that neither the A Term Loan Facility nor the B Term Loan
Facility shall be subject to a “most favored nation” pricing adjustment as a
result of the issuance of such Incremental Equivalent Debt; provided that (i)
any such Incremental Equivalent Debt (and any permitted refinancing thereof or
of any Incremental Facilities, or of any previous such permitted refinancing)
shall be deemed to increase at all times the amount of the Parent’s “secured
indebtedness” by the outstanding principal amount of such Incremental Equivalent
Debt (or permitted refinancing as described above) for the purposes of
calculating compliance with the Secured Leverage Ratio incurrence test described
above (for purposes of incurring Incremental Facilities and Incremental
Equivalent Debt), (ii) any such Incremental Equivalent Debt shall be guaranteed
solely by the Guarantors and, if secured, secured solely by Collateral pursuant
to security documents substantially the same as the Security Agreements (as
defined below), (iii) any such Incremental Equivalent Debt shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent,
(iv) any such Incremental Equivalent Debt shall not mature prior to the date
that is 91 days after the latest final maturity date of the Loans and revolving
credit commitments existing at the time of such incurrence and (v) the terms and
conditions of such Incremental Equivalent Debt (excluding pricing, fees,
prepayment or redemption premiums and terms) are, when taken as a whole, (x) not
materially more favorable to the lenders or holders providing such Incremental
Equivalent Debt than those applicable to the Senior Secured Credit Facilities
when taken as a whole (other than covenants or other provisions applicable only
to periods after the latest maturity date of the Senior Secured Credit
Facilities at the time of incurrence of such Indebtedness) or (y) otherwise on
current market terms for such type of indebtedness.

 

B-7



--------------------------------------------------------------------------------

Guaranties:    A newly-formed private limited company incorporated under the
laws of Ireland and a wholly-owned direct subsidiary of the Parent (“Irish
Intermediate Holdco”), a newly-formed société à responsabilité limitée (private
limited liability company) incorporated under the laws of Luxembourg, and a
wholly-owned direct subsidiary of the Irish Intermediate Holdco (“Lux Holdco”)
and each other direct and indirect Material Subsidiary (to be defined in a
manner consistent with the Documentation Principles, and in any event including
(x) each Borrower with respect to the direct obligations of each other Borrower
under the Senior Secured Credit Facilities and (y) the Company and each of its
subsidiaries which is a guarantor under the Existing Credit Agreement (as
defined in Exhibit D)) of Parent (each, a “Guarantor” and, collectively, the
“Guarantors”) shall be required to provide an unconditional guaranty
(collectively, the “Guaranties”) of (i) all amounts owing under the Senior
Secured Credit Facilities, (ii) the obligations of the Borrowers and their
respective restricted subsidiaries under interest rate and/or foreign currency
swaps or similar agreements with a Lender or its affiliates (the “Secured
Hedging Agreements”) and (iii) the obligations of the Borrowers and the
Guarantors arising in connection with banking services, including (a) credit
cards for commercial customers, (b) stored value cards and (c) treasury
management services, in each case provided by a Lender or its affiliates
(“Banking Services Obligations”) (other than, in the case of a Guaranty by any
Borrower, its own primary obligations under the Senior Secured Credit Facilities
or Bank Services Obligations and any Secured Hedging Agreement to which it is a
party). Such Guaranties shall be in form and substance consistent with the
Documentation Principles and shall be guarantees of payment and not of
collection. Security:    All amounts owing under the Senior Secured Credit
Facilities, the Secured Hedging Agreements and Banking Services Obligations (and
all obligations under the Guaranties) will be secured by (x) a first priority
perfected security interest (or hypothec, as applicable) in all stock, other
equity interests and promissory notes (including all Endo Intercompany Loans)
owned by the Borrowers and the Guarantors, and (y) a first priority perfected
security interest (or hypothec, as applicable) in all other tangible and
intangible assets (including, without limitation, receivables, inventory,
equipment, contract rights, securities, patents, trademarks, other intellectual
property, cash, bank and securities deposit accounts, real estate and leasehold
interests) owned by the Borrowers and the Guarantors (all of the foregoing, the
“Collateral”); provided that the Collateral shall be subject to exclusions and
limitations consistent with the Documentation Principles.

 

B-8



--------------------------------------------------------------------------------

  

All documentation (collectively referred to herein as the “Security Agreements”)
evidencing the security required pursuant to the immediately preceding paragraph
shall be in form and substance satisfactory to the Administrative Agent, and
shall be consistent with the Documentation Principles. The creation and
perfection of Collateral consisting of assets of non-U.S. Loan Parties shall be
subject to Agreed Security Principles consistent with the Documentation
Principles. It is understood and agreed that, so long as Existing Notes remain
outstanding (and the covenants contained in the related indentures remain in
effect), the amount of obligations of the Company and its subsidiaries which are
secured by their Collateral shall be limited to the extent necessary to comply
with the limitations on senior secured debt permitted to be incurred pursuant to
the indentures relating to the Existing Notes as in effect on the date hereof
(or as same may be modified from time to time so long as such modifications are
not more restrictive with respect to such limitations).

 

Notwithstanding the foregoing, the requirements of the preceding paragraphs of
this “Security” section shall be, as of the Closing Date, subject to the Funds
Certain Provisions.

CAM Sharing Requirements:    To the extent requested by the Lead Arrangers, the
Senior Secured Credit Documentation shall contain customary “CAM” provisions
requiring, upon the occurrence of (x) a bankruptcy or insolvency Event of
Default (as defined below) with respect to any Borrower or (y) any acceleration
of the Loans, then each Lender under all or certain tranches having different
Borrowers shall purchase and sell undivided participating interests in the
outstanding Loans and other extensions of credit under each such tranche in such
amounts so that each such Lender shall share pro rata in all outstanding Loans
and other extensions of credit of each Borrower under each such tranche.
Documentation:    The Senior Secured Credit Documentation will be based on the
senior secured credit documentation drafted in connection with Project Liam,
dated as of July 24, 2013, as modified to (i) reflect the terms and conditions
set forth herein and in the Commitment Letter (as modified by the “flex”
provisions of the Fee Letter) and the lower debt quantums required for the
Transaction (as opposed to Project Liam), (ii) take account of differences
related to the operational requirements of the Borrowers, the Acquired Business
and their respective subsidiaries in light of their size, industries,
businesses, business practices (after giving effect to the Transaction) and then
prevailing market conditions at the time of syndication of the Senior Secured
Credit Facilities and (iii) operational and administrative changes reasonably
required by the Administrative Agent, the definitive terms of which will be
negotiated in good faith; provided, however, that baskets and thresholds shall
in no case be less than those in the

 

B-9



--------------------------------------------------------------------------------

   Existing Credit Agreement (the “Documentation Principles”). Notwithstanding
the foregoing, the Senior Secured Credit Documentation will contain only those
conditions to borrowing, amortization payments, mandatory repayments,
representations, warranties, covenants and events of default expressly set forth
in this Term Sheet, Section 5 of the Commitment Letter (subject to the Funds
Certain Provisions) and in Exhibit D to the Commitment Letter (subject to
modification in accordance with the “flex” provisions of the Fee Letter).
Optional Commitment Reductions:    The unutilized portion of the total
commitments under the Revolving Credit Facility may, upon three business days’
notice, be reduced or terminated by the U.S. Denominated Borrowers without
penalty in amounts that are an integral multiple of $5.0 million and not less
than $10.0 million. Voluntary Prepayments:    Voluntary prepayments may be made
at any time on three business days’ notice in the case of LIBOR Loans or
Canadian BA Rate Loans, or one business day’s notice in the case of Base Rate
Loans or Canadian Prime Rate Loans (or same day notice in the case of Swingline
Loans), without premium or penalty (except as otherwise provided under the
heading “Prepayment Fee” below), in minimum principal amounts to be mutually
agreed; provided that (i) voluntary prepayments of LIBOR Loans made on a date
other than the last day of an interest period applicable thereto shall be
subject to customary breakage costs and (ii) voluntary prepayment of Canadian BA
Rate Loans made on a date other than the last day of an interest period
applicable thereto shall not be permitted; provided that the Borrowers may cash
collateralize such Canadian BA Rate Loans by depositing with the Administrative
Agent cash in amount equal to the full amount payable on the last day of the
interest period applicable thereto and in so doing the Borrowers shall be deemed
to have satisfied their obligations in respect thereof. Each voluntary
prepayment of Revolving Loans shall be applied on a pro rata basis to the
Revolving Loans then outstanding, and each voluntary prepayment of Term Loans
shall be applied as directed by the Lux Borrower. Mandatory Repayments and
Commitment Reductions:    Mandatory repayments of Term Loans shall be required
from (a) 100% of the proceeds (net of taxes and costs and expenses in connection
with the sale) from asset sales by Irish Intermediate Holdco and its restricted
subsidiaries (including sales of equity interests of any subsidiary of Irish
Intermediate Holdco) that are not otherwise specifically permitted pursuant to
the Senior Secured Credit Documentation in excess of $25.0 million in any fiscal
year of the Parent, but subject to certain ordinary course and reinvestment
exceptions consistent with the Documentation Principles (it being understood and
agreed that, notwithstanding the Documentation

 

B-10



--------------------------------------------------------------------------------

 

Principles, (x) clause (y) of the first proviso, and the second proviso, of the
Section 2.11(c) of the Credit Agreement drafted in connection with Project Liam
and dated July 24, 2013 shall not be applicable (or appear in the documentation
of the Senior Secured Credit Facilities) and (y) proceeds from asset sales made
pursuant to the basket equivalent to that set forth in Section 6.03(a)(xxi) of
the Credit Agreement drafted in connection with Project Liam and dated July 24,
2013 shall be subject to such reinvestment exceptions), (b) 100% of the proceeds
of insurance recovery and condemnation events of Irish Intermediate Holdco or
any Restricted Subsidiary having fair market value immediately prior to such
event greater than $25.0 million, but subject to certain ordinary course and
reinvestment exceptions consistent with the Documentation Principles and (c)
100% of the net proceeds from issuances or incurrences of debt (with appropriate
exceptions consistent with the Documentation Principles, including in any event
debt permitted to be incurred pursuant to the Senior Secured Credit
Documentation (other than “credit agreement refinancing indebtedness”) and any
refinancing of the Senior Bridge Facility with an issuance of permanent Senior
Notes) by Irish Intermediate Holdco and its Restricted Subsidiaries.
Notwithstanding anything to the contrary contained above, with respect to net
proceeds from asset sales as described in clause (a) above, if at any time on or
prior to September 30, 2016, an amount equal to or greater than the initial
aggregate principal amount of the Endo Secured Intercompany Loans of such net
proceeds from asset sales by the Company and its subsidiaries has been used to
repay outstanding principal of Term Loans, up to $500.0 million of additional
such net proceeds from asset sales by the Company and its subsidiaries may, at
the option of the Company, be reinvested pursuant to the reinvestment rights
contained in the Senior Secured Credit Facilities (for this purpose, with such
reinvestment rights not to expire before September 30, 2016) and/or may be used,
at the option of the Company, to offer to repurchase then outstanding Existing
Notes in accordance with the requirements of Section 4.10 of the respective
indentures governing such Existing Notes, or to otherwise repay, redeem or
repurchase any Existing Notes in accordance with the terms of such indentures,
with any amounts not so reinvested or used to repurchase, redeem or repay
Existing Notes as contemplated above, to be applied as otherwise contemplated by
clause (a) above on the later of (x) the last day of the reinvestment period
which would otherwise apply pursuant to the Senior Secured Credit Facilities or
(y) September 30, 2016.

 

All mandatory repayments of Term Loans made pursuant to clauses (a) through (c),
inclusive, above will, subject to the provisions described under the heading
“Waivable Prepayments” below, be applied (i) first, to prepay the next eight
scheduled principal payments in respect of each of the A Term Loans and the B
Term Loans on a pro rata basis in

 

B-11



--------------------------------------------------------------------------------

  the order of maturity and (ii) second, to prepay the remaining scheduled
principal payments in respect of the A Term Loans and B Term Loans on a pro rata
basis, except that all prepayments resulting from the incurrence of any
refinancing indebtedness permitted by the Senior Secured Credit Documentation
shall be applied to prepay any remaining scheduled principal payments in respect
of the applicable Term Loans on a pro rata basis. In addition, if at any time
the outstandings pursuant to the Revolving Credit Facility (including Letter of
Credit outstandings and Swingline Loans) exceed the aggregate commitments with
respect thereto, prepayments of Revolving Loans and/or Swingline Loans (and/or
the cash collateralization of Letters of Credit) shall be required in an amount
equal to such excess. Waivable Prepayments:   Lenders holding B Term Loans shall
have rights to waive their share of voluntary prepayments and mandatory
repayments (excluding scheduled amortizations) of B Term Loans as otherwise
required above on terms consistent with the Documentation Principles (in which
case the amounts so waived shall be applied to repay then outstanding A Term
Loans or, if no A Term Loans remain outstanding, such amounts shall be retained
by the Borrowers). Prepayment Fee:  

The occurrence of any Repricing Event (as defined below) prior to the date
occurring six months after the Closing Date will require payment of a fee (the
“Prepayment Fee”) in an amount equal to 1.00% of the aggregate principal amount
of the B Term Loans subject to such Repricing Event.

 

As used herein, the term “Repricing Event” shall mean (i) the incurrence by any
Loan Party of any indebtedness (including, without limitation, any new or
additional term loans under the Senior Secured Credit Documentation, whether
incurred directly or by way of the conversion of B Term Loans into a new tranche
of replacement term loans under the Senior Secured Credit Documentation) that is
broadly marketed or syndicated to banks and other institutional investors in
financings similar to the facilities provided for in the Senior Secured Credit
Documentation, (x) having an “effective yield” that is less than the applicable
“effective yield” for B Term Loans of the respective type and (y) the proceeds
of which are used to prepay (or, in the case of a conversion, deemed to prepay
or replace), in whole or in part, the outstanding principal of the B Term Loans;
provided that in no event shall any prepayment or repayment of B Term Loans in
connection with a change of control constitute a Repricing Event or (ii) any
effective reduction in the “effective yield” of any B Term Loans (e.g., by way
of amendment or waiver).

 

B-12



--------------------------------------------------------------------------------

Interest Rates:  

At the Borrowers’ option, (1) U.S. dollar denominated Loans may be maintained
from time to time as (x) Base Rate Loans, which shall bear interest at the Base
Rate (or, in the case of the B Term Loans only, if greater at any time, the Base
Rate Floor (as defined below)) in effect from time to time plus the Applicable
Margin (as defined below) or (y) LIBOR Loans, which shall bear interest at LIBOR
(adjusted for statutory reserve requirements) as determined by the
Administrative Agent for the respective interest period (or, in the case of the
B Term Loans only, if greater at any time, the LIBOR Floor (as defined below)),
plus the Applicable Margin; provided that all Swingline Loans shall bear
interest based upon the Base Rate and (2) Canadian dollar denominated A Term
Loans may be maintained from time to time as (x) Canadian Prime Rate Loans,
which shall bear interest at the Canadian Prime Rate in effect from time to time
plus the Applicable Margin or (y) Canadian BA Rate Loans, which shall bear
interest at the Canadian BA Rate (as defined below) as determined by the
Administrative Agent for the respective interest period, plus the Applicable
Margin. Interest rates with respect to Revolving Loans and other extensions of
credit under the Revolving Credit Facility denominated in permitted currencies
other than U.S. dollars shall be determined in a maner consistent with the
Documentation Principles and the Applicable Margins contained herein.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of A Term Loans (A) maintained as Base Rate Loans or Canadian Prime Rate Loans,
1.00%, and (B) maintained as LIBOR Loans or Canadian BA Rate Loans, 2.00%; (ii)
in the case of B Term Loans (A) maintained as Base Rate Loans, 2.00%, and (B)
maintained as LIBOR Loans, 3.00%; (iii) in the case of Revolving Loans (A)
maintained as Base Rate Loans, 1.00%, and (B) maintained as LIBOR Loans, 2.00%;
(iv) in the case of Swingline Loans, 1.00%; and (v) in the case of any
Incremental Term Loans incurred pursuant to an Incremental Term Loan Facility
(other than any such loans which are added to (and form part of) the A Term Loan
Facility or the B Term Loan Facility, as applicable, all of which shall have the
same Applicable Margins as provided in the preceding clause (i) or (ii), as
applicable, as the same may be adjusted as provided below), such rates per annum
as may be agreed to among the Borrower and the Lender(s) providing such
Incremental Term Loans; provided that (1) the “Applicable Margin” for A Term
Loans and B Term Loans shall be subject to adjustment as provided in clause
(vii)(1) of the proviso appearing in the first sentence of the section hereof
entitled “Uncommitted Incremental Facilities”); and (2) the Applicable Margin
for Revolving Loans, Swingline Loans and A Term Loans shall be subject to
quarterly step-downs (but, in any event, not commencing until the delivery of
the Parent’s financial statements in respect of its fiscal quarter ending
June 30, 2014) in accordance with the following table:

 

Total Leverage Ratio

   LIBOR
Spread for
Revolving
Loans     Base Rate
Spread for
Revolving
Loans     LIBOR /
Canadian
BA Rate
Spread for
Term A
Loans     Base Rate /
Canadian
Prime Rate
Spread for
Term A
Loans     Spread for
Swingline
Loans  

< 2.25x

     1.50 %      0.50 %      1.50 %      0.50 %      0.50 % 

> 2.25x but < 2.75x

     1.75 %      0.75 %      1.75 %      0.75 %      0.75 % 

> 2.75x but < 3.50x

     2.00 %      1.00 %      2.00 %      1.00 %      1.00 % 

> 3.50x

     2.25 %      1.25 %      2.25 %      1.25 %      1.25 % 

 

B-13



--------------------------------------------------------------------------------

  

“Base Rate” shall mean the highest of (x) the rate that the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (y) 1/2 of 1% in excess of the overnight federal funds rate, and (z) LIBOR
for an interest period of one month plus 1.00%.

 

“Base Rate Floor” shall mean 1.75% per annum (as such percentage may be adjusted
upward as contemplated by clause (vii)(1) of the section hereof entitled
“Uncommitted Incremental Facilities” above).

 

“LIBOR Floor” shall mean 0.75% per annum (as such percentage may be adjusted
upward as contemplated by clause (vii)(1) of the section hereof entitled
“Uncommitted Incremental Facilities” above).

 

In addition, the terms “Canadian Prime Rate” and “Canadian BA Rate” shall have
meanings customary and appropriate for financings of this type (including, in
the case of the BA Rate, standard provisions for BA-equivalent loans by lenders
who cannot or do not (as a matter of institution policy) accept and purchase
bankers acceptances), and the basis for calculating accrued interest and the
interest periods for advances by way of bankers acceptances shall be customary
and appropriate for financings of this type.

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Loans under a given tranche of the Senior
Secured Credit Facilities, 12 months, shall be available in the case of LIBOR
Loans and Canadian BA Rate Loans.

 

Interest in respect of Base Rate Loans and Canadian Prime Rate Loans shall be
payable quarterly in arrears on the last business day of each

 

B-14



--------------------------------------------------------------------------------

   calendar quarter. Interest in respect of LIBOR Loans shall be payable in
arrears at the end of the applicable interest period and every three months in
the case of interest periods in excess of three months. Interest in respect of
Canadian BA Rate Loans shall be paid in the form of discounts and stamping fees
and shall be paid up-front on the date of the incurrence of the respective
Canadian BA Rate Loan. Interest will also be payable at the time of repayment of
any Loans and at maturity. All interest on Base Rate Loans, LIBOR Loans and
commitment fees and any other fees shall be based on a 360-day year and actual
days elapsed (or, in the case of Base Rate Loans determined by reference to the
prime lending rate, Canadian BA Rate Loans and Canadian Prime Rate Loans, a
365/366-day year and actual days elapsed). Default Interest:    Overdue
principal, interest and other amounts shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2% plus the rate applicable to Base Rate
Loans (in the case of U.S. dollar denominated Loans) and Canadian Prime Rate
Loans (in the case of Canadian dollar denominated loans). Such interest shall be
payable on demand. Yield Protection:   

The Senior Secured Credit Facilities shall include customary protective
provisions (consistent with the Documentation Principles) for such matters as
capital adequacy, increased costs, reserves, funding losses, illegality and
withholding taxes (it being understood that, for purposes of determining
increased costs arising in connection with a change in law, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III, and all requests,
rules, guidelines or directives promulgated under, or issued in connection with,
either of the foregoing shall be deemed to have been introduced or adopted after
the date of the Senior Secured Credit Documentation, regardless of the date
enacted, adopted or issued).

 

The Borrowers shall have the right to replace any Lender that charges amounts
with respect to contingencies described in the immediately preceding sentence.

Commitment Fee:    A commitment fee, at a per annum rate of 0.35%, on the daily
undrawn portion of the commitments of each Lender under the Revolving Credit
Facility (for such purpose, disregarding outstanding Swingline Loans as a
utilization of the Revolving Credit Facility), will commence accruing on the
Closing Date and will be payable quarterly in arrears; provided that the
commitment fee rate shall be subject to quarterly adjustment (but, in any event,
not commencing until the delivery of the Parent’s financial statements in
respect of its fiscal quarter ending June 30, 2014) in accordance with the
following table:

 

Total Leverage Ratio

   Commitment Fee Rate  

< 2.25x

     0.30 % 

³ 2.25x but < 3.50x

     0.35 % 

³ 3.50x

     0.50 % 

 

B-15



--------------------------------------------------------------------------------

Letter of Credit Fees:    A letter of credit fee equal to the Applicable Margin
for Revolving Loans maintained as LIBOR Loans on the outstanding stated amount
of Letters of Credit (the “Letter of Credit Fee”) to be shared proportionately
by the Lenders under the Revolving Credit Facility in accordance with their
participation in the respective Letter of Credit, and a facing fee in an amount
equal to 0.125% of the outstanding stated amount of each Letter of Credit (the
“Facing Fee”) to be paid to the issuer of each Letter of Credit for its own
account, in each case calculated on the aggregate stated amount of all Letters
of Credit for the stated duration thereof. Letter of Credit Fees and Facing Fees
shall be payable quarterly in arrears. In addition, the issuer of a Letter of
Credit will be paid its customary administrative charges in connection with
Letters of Credit issued by it. Agent/Lender Fees:    The Administrative Agent,
the Lead Bank Arrangers and the Lenders shall receive such fees as have been
separately agreed upon. Conditions Precedent:   

A.     To Initial Loans:

 

Those conditions precedent set forth herein, in Section 5 of the Commitment
Letter and on Exhibit D to the Commitment Letter.

 

B.     To All Loans and Letters of Credit

 

The making of each loan or the issuance of a letter of credit after the Closing
Date shall be conditioned solely upon:

 

(i)     Except as described under clause (ii) to the proviso to the first
paragraph under the section above entitled “Uncommitted Incremental Facilities”,
all representations and warranties of (or with respect to) Parent, Irish
Intermediate Holdco, Lux Holdco and the Borrowers set forth in the Senior
Secured Credit Documentation shall be true and correct in all material respects
(other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case, such representations

 

B-16



--------------------------------------------------------------------------------

  

and warranties shall be true and correct) on and as of the date of such
borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects,
other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case such representation and warranty shall be true and correct on and
as of such earlier date.

 

(ii)    Except as described under clause (i) of the proviso to the section above
entitled “Uncommitted Incremental Facilities”, no default under the Senior
Secured Credit Facilities shall have occurred and be continuing.

Representations and Warranties:    Representations and warranties (applicable to
the Parent, Irish Intermediate Holdco, the Lux Holdco and its subsidiaries) will
be consistent with the Documentation Principles and limited to the following, in
each case with exceptions and qualifications consistent with the Documentation
Principles: (i) corporate status, (ii) power and authority, (iii) due
authorization, execution and delivery and enforceability, (iv) no violation or
conflicts with laws, contracts (including, without limitation, the indentures
with respect to the Existing Notes) or charter documents, (v) governmental
approvals, (vi) financial statements, (vii) absence of a Material Adverse Change
(to be defined in the Senior Secured Credit Documentation in a manner consistent
with the Documentation Principles), (viii) solvency, (ix) absence of material
litigation, (x) true and complete disclosure, (xi) compliance with Margin
Regulations, (xii) tax returns and payments, (xiii) compliance with ERISA,
environmental law, general statutes, etc., (xiv) ownership of property, (xv)
creation, validity, perfection and priority of security interests under Security
Agreements, (xvi) inapplicability of Investment Company Act, (xvii) employment
and labor relations, (xviii) liens, (xix) intellectual property, (xx) PATRIOT
Act/ “know your customer” laws, (xxi) OFAC/anti-terrorism laws (to the extent
applicable), (xxii) certain Luxembourg Regulatory Matters (consistent with the
Documentation Principles) and (xxiii) the Company and its subsidiaries have
complied with all negative covenants (other than the limitations on
indebtedness, financial maintenance covenants and capital expenditures
(excluding acquisitions)) contained in the Existing Credit Agreement during the
period from the date of the Commitment Letter until the Closing Date, except to
the extent any failure to comply therewith is not materially adverse to the
interests of the Administrative Agent or the Lenders. Covenants:    Affirmative,
negative and financial covenants will be consistent with the Documentation
Principles and limited to the following, in each case, with exceptions and
qualifications consistent with the Documentation Principles:

 

B-17



--------------------------------------------------------------------------------

  

(a) Affirmative Covenants - (i) Financial statements and other information
(including, without limitation, unaudited quarterly and audited annual financial
statements for the Irish Intermediate Holdco and its subsidiaries on a
consolidated basis (in accordance with US GAAP; provided that the Irish
Intermediate Holdco may, after the Closing Date, elect to change its financial
reporting from GAAP to IFRS pursuant to terms consistent with the Documentation
Principles) and projections prepared by management of the Irish Intermediate
Holdco and provided on an annual basis, and, in the case of audited annual
financial statements, accompanied by an opinion of a nationally recognized
accounting firm (which opinion shall not be subject to any qualification as to
“going concern” or scope of the audit, but that may contain a “going concern”
statement that is solely due to the impending maturity of the Senior Secured
Credit Facilities scheduled to occur within one year); (ii) notice of defaults,
material litigation and other material events; (iii) preservation of corporate
existence, rights (charter or statutory), franchises, permits, licenses and
approvals; (iv) payment of taxes and other obligations; (v) maintenance of
properties and insurance; (vi) keeping of proper books and records in accordance
with generally accepted accounting principles; (vii) visitation and inspection
rights; (viii) compliance with laws and material contractual obligations; (ix)
use of proceeds; (x) subsidiary guarantors, pledges, additional collateral,
further assurances; (xi) designation of subsidiaries as “unrestricted
subsidiaries” or “restricted subsidiaries”; and (xii) commercially reasonable
efforts to maintain ratings (but not a specific rating).

 

(b) Negative Covenants - Restrictions on (i) liens; (ii) debt (including
guaranties and other contingent obligations), with exceptions consistent with
the Documentation Principles and including, in any event, the Senior Notes
and/or the Senior Bridge Facility; (iii) mergers and consolidations; (iv) sales,
transfers and other dispositions of property and assets (including
sale-leaseback transactions but with exceptions consistent with the
Documentation Principles and including, in any event, (x) sales of inventory in
the ordinary course of business and (y) sales of obsolete or worn out assets);
(v) loans, acquisitions, advances, guarantees and other investments; (vi)
restricted payments (provided that for the avoidance of doubt the repayment,
redemption, repurchase and discharge of the convertible senior subordinated
notes due 2015 shall be permitted); (vii) restrictive agreements; (viii) capital
expenditures (with carry-forwards and carry-backs consistent with the
Documentation Principles); (ix) transactions with affiliates; (x) swap
agreements; (xi) amending or otherwise modifying subordinated debt documents,
(xii)

 

B-18



--------------------------------------------------------------------------------

  

changes in fiscal year; (xiii) changes in the nature of business; (xiv)
modifications to, or changes in ownership of, the Endo Intercompany Loans
(subject to exceptions to be agreed); and (xv) a passive holding company
covenant applicable to the Parent, Irish Intermediate Holdco and Lux Holdco.

 

(c) Financial Covenants. The following financial covenants (the “Financial
Covenants”) (with financial definitions to be consistent with the Documentation
Principles):

 

•    Maintenance of a maximum leverage ratio (the “Total Leverage Ratio”) of
Consolidated Total Indebtedness to Consolidated EBITDA, not to exceed 4.50 to
1.00, it being understood and agreed that the Total Leverage Ratio (and all
other leverage ratio calculations hereunder) shall be calculated net of up to
$400.0 million of unrestricted and unencumbered cash and cash equivalents of the
Borrowers and the Guarantors; and

 

•    Maintenance of a minimum Interest Coverage Ratio of 3.00 to 1.00.

 

All of the Financial Covenants will be tested on a quarterly basis and
calculated on a consolidated basis for the Irish Intermediate Holdco and its
subsidiaries for each consecutive four fiscal quarter period.

Unrestricted Subsidiaries:    The Senior Secured Credit Documentation will
contain provisions pursuant to which, subject to no default or event of default,
limitations on investments, pro forma compliance with the Financial Covenants
and other conditions consistent with the Documentation Principles, the Borrower
will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary;
provided that any subsidiary previously designated as an unrestricted subsidiary
may not thereafter be re-designated as an unrestricted subsidiary. The
designation of any subsidiary as an “unrestricted” subsidiary shall constitute
an investment for purposes of the investment covenant in the Senior Secured
Credit Documentation, and the designation of any unrestricted subsidiary as a
restricted subsidiary shall be deemed to be an incurrence of indebtedness and
liens by a restricted subsidiary of any outstanding indebtedness or liens, as
applicable, of such unrestricted subsidiary for purposes of the Senior Secured
Credit Documentation. With limited exceptions consistent with the Documentation
Principles, unrestricted subsidiaries will not be subject to the representations
and warranties, affirmative or negative covenants or events of default
provisions of the Senior Secured Credit Documentation, and the cash

 

B-19



--------------------------------------------------------------------------------

   held by, the results of operations, indebtedness and interest expense of
unrestricted subsidiaries will not be taken into account for purposes of
determining compliance with any Financial Covenants or financial tests contained
in such Senior Secured Credit Documentation. Events of Default:    Events of
Default (to be applicable to the Parent (on a limited basis to be agreed), Irish
Intermediate Holdco, Lux Holdco, the Borrowers and their respective restricted
subsidiaries) shall be consistent with the Documentation Principles and limited
to the following, in each case, with exceptions and qualifications consistent
with the Documentation Principles: (i) nonpayment of principal when due or
interest, fees or other amounts after a grace period to be mutually agreed; (ii)
failure to perform or observe covenants set forth in Senior Secured Credit
Facilities, subject (where consistent with the Documentation Principles) to
notice and an appropriate grace period; (iii) any representation or warranty
proving to have been incorrect in any material respect (or, in any respect, if
qualified by materiality) when made or confirmed; (iv) cross-defaults and
cross-acceleration to other indebtedness in an amount consistent with the
Documentation Principles; (v) bankruptcy, insolvency proceedings, etc. (with a
grace period for involuntary proceedings consistent with the Documentation
Principles); (vi) inability to pay debts, attachment, etc.; (vii) monetary
judgment defaults in an amount consistent with the Documentation Principles;
(viii) customary ERISA defaults; (ix) actual or asserted invalidity of Senior
Secured Credit Documentation or impairment of security interests in the
Collateral; and (x) Change of Control (to be defined in a manner consistent with
the Documentation Principles). Assignments and Participations:    Neither the
Borrowers nor any Guarantor may assign their rights or obligations under the
Senior Secured Credit Facilities. Any Lender may assign, and may sell
participations in, its rights and obligations under the Senior Secured Credit
Facilities, subject (x) in the case of participations, to customary restrictions
on the voting rights of the participants and restrictions on participations to
the Borrowers and its affiliates consistent with the Documentation Principles
and (y) in the case of assignments, to limitations consistent with the
Documentation Principles (including (i) a minimum assignment amount consistent
with the Documentation Principles (or, if less, the entire amount of such
assignor’s commitments and outstanding Loans at such time), (ii) an assignment
fee in the amount of $3,500 to be paid by the respective assignor or assignee to
the Administrative Agent, (iii) restrictions on assignments to any entity that
is not an “accredited investor” (as defined in Regulation D of the United States
Security Act of 1933) or, except in connection with a Permitted Buy-Back (as
defined below), to the Borrowers and their affiliates), (iv) the receipt of the
consent of the Administrative Agent (not to be unreasonably withheld), (v) the
receipt of the consent of the applicable Borrower (such consent, in

 

B-20



--------------------------------------------------------------------------------

  

any such case, not to be unreasonably withheld); provided that the applicable
Borrower’s consent shall not be so required if (x) such assignment is to any
Lender (or, if in respect of the Revolving Credit Facility, another Lender under
the Revolving Credit Facility), its affiliates or an “approved fund” of a
Lender, (y) a payment or bankruptcy event of default exists under the Senior
Secured Credit Facilities or (z) except in the case of the Revolving Credit
Facility, the Successful Syndication of the Senior Secured Credit Facilities has
not occurred; provided, further, that such consent of the applicable Borrower
shall be deemed to have been given if such Borrower has not responded within ten
business days of a request for such consent, and (vi) in the case of the
assignment of any commitments under the Revolving Credit Facility, the consent
of the Swingline Lender and each issuing Lender of a Letter of Credit (such
consent, in each case, not to be unreasonably withheld)). The Senior Secured
Credit Facilities shall provide for a mechanism which will allow for each
assignee to become a direct signatory to the Senior Secured Credit Facilities
and will relieve the assigning Lender of its obligations with respect to the
assigned portion of its commitment and/or Loans, as applicable. Assignments will
be by novation and will not be required to be pro rata among the Senior Secured
Credit Facilities.

 

The Senior Secured Credit Documentation shall also provide that Term Loans may
be purchased by, and assigned to, the Borrowers on a non-pro rata basis through
Dutch auctions open to all Lenders with Term Loans of the respective tranche on
a pro rata basis in accordance with procedures and subject to conditions
consistent with the Documentation Principles (any such purchase and assignment,
a “Permitted Buy-Back”).

Waivers and Amendments:    Amendments and waivers of the provisions of the
Senior Secured Credit Documentation will require the approval of Lenders holding
commitments and/or outstandings (as appropriate) representing more than 50% of
the aggregate commitments and outstandings under the Senior Secured Credit
Facilities (the “Required Lenders”), except that, consistent with the
Documentation Principles, (a) the consent of each Lender directly affected
thereby will be required with respect to (i) increases in commitment amounts of
such Lender, (ii) reductions of principal, interest or fees owing to such
Lender, (iii) extensions of scheduled payments of any Loans (including at final
maturity) of such Lender or times for payment of interest or fees owing to such
Lender, and (iv) modifications to the pro rata sharing and payment provisions,
(b) the consent of all of the Lenders shall be required with respect to (i)
releases of all or substantially all of the collateral or the value of the
Guaranties provided by the Guarantors taken as a whole, and (ii) modifications
to the assignment provisions or the voting percentages and (c) class voting
rights for Lenders under each affected tranche of

 

B-21



--------------------------------------------------------------------------------

  

the Senior Secured Credit Facilities shall be required for certain types of
amendments and waivers; provided that if any of the matters described in clause
(a) or (b) above is agreed to by the Required Lenders, the Borrowers shall have
the right to substitute any non-consenting Lender by having its Loans and
commitments assigned, at par, to one or more other institutions, subject to the
assignment provisions described above, subject to repayment in full of all
obligations of the Borrowers owed to such Lender relating to the Loans and
participations held by such Lender together with the payment by the Borrower to
each non-consenting Lender of the applicable Prepayment Fee (if such assignment
or repayment occurs prior to the date occurring six months after the Closing
Date.

 

In addition, the Senior Secured Credit Documentation shall provide for the
amendment (or amendment and restatement) of the Senior Secured Credit
Documentation to provide for a new tranche of replacement term loans to replace
all of the Term Loans of a given tranche under the Senior Secured Credit
Facilities, subject to customary limitations consistent with the Documentation
Principles (including as to tenor, weighted average life to maturity, “effective
yield” and applicable covenants prior to the latest maturity date then in
effect), with the consent of the Administrative Agent, the applicable Borrower
and the Lenders providing such replacement term loans.

 

The Senior Secured Credit Documentation will contain customary “amend and
extend” provisions consistent with the Documentation Principles pursuant to
which the Borrowers may extend commitments and/or outstandings with only the
consent of the respective consenting Lenders; provided that it is understood
that no existing Lender will have any obligation to commit to any such
extension.

Defaulting Lenders:    If any Lender under the Revolving Credit Facility becomes
a Defaulting Lender (to be defined on terms consistent with the Documentation
Principles) at any time, then, so long as no default or event of default then
exists, the exposure of such Defaulting Lender with respect to Swingline Loans
and Letters of Credit will automatically be reallocated among the non-Defaulting
Lenders under the Revolving Credit Facility pro rata in accordance with their
commitments under the Revolving Credit Facility up to an amount such that the
aggregate credit exposure of such non-Defaulting Lender under the Revolving
Credit Facility does not exceed its commitment thereunder. In the event such
reallocation does not fully cover the exposure of such Defaulting Lender (or
such reallocation is not then permitted), the Swingline Lender or applicable
issuing Lender may require the applicable Borrower(s) to repay or cash
collateralize, as applicable, such “uncovered” exposure in respect of the
Swingline Loans or Letter of Credit outstandings, as the case may be, and will

 

B-22



--------------------------------------------------------------------------------

   have no obligation to make new Swingline Loans or issue new Letters of
Credit, as applicable, to the extent such Swingline Loans or Letter of Credit
outstandings, as applicable, would exceed the commitments of the non-Defaulting
Lenders under the Revolving Credit Facility. Indemnification; Expenses:   

The Senior Secured Credit Documentation will contain customary indemnities for
the Administrative Agent, the Lead Bank Arrangers, the Lenders and their
respective affiliates’ employees, directors, officers and agents and consistent
with the Documentation Principles.

 

The Senior Secured Credit Documentation will require the Borrowers to pay all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Lead Bank Arrangers associated with the syndication of the Senior Secured
Credit Facilities and the preparation, execution, delivery and administration of
the Senior Secured Credit Documentation and any amendment or waiver with respect
thereto and in connection with the enforcement of the Senior Secured Credit
Documentation, in each case on terms consistent with the Documentation
Principles.

 

Notwithstanding the foregoing, the Borrowers shall not be responsible for the
fees and expenses of more than one counsel to the Agents (and up to one local
counsel in each applicable jurisdiction and regulatory counsel) and one counsel
for all of the other Lenders (and up to one local counsel in each applicable
jurisdiction and regulatory counsel), unless a Lender or its counsel determines
that it would create actual or potential conflicts of interest to not have
individual counsel, in which case each Lender may have its own counsel which
shall be reimbursed in accordance with the foregoing.

Governing Law and Forum; Submission to Exclusive Jurisdiction:    All Senior
Secured Credit Documentation shall be governed by the internal laws of the State
of New York (except guarantees and security documentation that the
Administrative Agent determines should be governed by local or foreign law). The
Borrowers and the Guarantors will submit to the exclusive jurisdiction and venue
of any New York State court or Federal court sitting in the County of New York,
Borough of Manhattan, and appellate courts thereof (except to the extent the
Administrative Agent requires submission to any other jurisdiction in connection
with the exercise of any rights under any security document or the enforcement
of any judgment). Counsel to Administrative Agent and Lead Bank Arrangers:   
White & Case LLP.

 

B-23



--------------------------------------------------------------------------------

EXHIBIT C

Project Unicorn

$1,300.0 million Senior Bridge Facility

Summary of Principal Terms and Conditions2

 

Borrowers:    The U.S. Denominated Borrowers, on a joint and several basis.
Agent:    RBC, acting through one or more of its branches or affiliates, will
act as sole administrative agent (in such capacity, the “Administrative Agent”)
and RBCCM and DBSI will act as syndication agents for a syndicate of banks,
financial institutions and other lenders (together with RBC, the “Bridge
Lenders”), and will perform the duties customarily associated with such roles.
Lead Arrangers and Book-Running Managers:    RBCCM and DBSI will act as
exclusive lead arrangers and book-running managers for the Senior Bridge
Facility (the “Lead Bridge Arrangers”), and will perform the duties customarily
associated with such roles. Senior Bridge Facility:    Senior unsecured bridge
loans in an aggregate principal amount of up to $1,300.0 million (less the
aggregate gross cash proceeds from any Senior Notes issued on or prior to the
Closing Date) (the “Senior Bridge Loans”). Purpose:    The proceeds of the
Senior Bridge Loans will be used on the Closing Date solely to repay the
Company’s Existing Notes to the extent such Existing Notes are tendered by
holders thereof pursuant to a Change of Control Offer. Availability:    The
Bridge Lenders will make the Senior Bridge Loans on the Closing Date in a single
drawing. Amounts borrowed under the Senior Bridge Facility that are repaid or
prepaid may not be reborrowed. Guarantees:    Irish Intermediate Holdco, Lux
Holdco, the Canadian Co-Borrower and each existing and subsequently acquired or
organized guarantor of the Senior Secured Credit Facilities will guarantee (the
“Guarantees”) the Senior Bridge Loans on a senior unsecured basis. Security:   
None.

 

2  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
Exhibit B thereto (the “Senior Secured Credit Facilities Term Sheet”).

 

C-1



--------------------------------------------------------------------------------

Interest Rates:   

The Senior Bridge Loans shall bear interest, reset quarterly, at the rate of the
Adjusted LIBOR plus 6.00% per annum (the “Interest Rate”) and such spread over
Adjusted LIBOR shall automatically increase by 0.50% for each period of three
months (or portion thereof) after the Closing Date that Senior Bridge Loans are
outstanding; provided, however, that the interest rate determined in accordance
with the foregoing shall not exceed the Total Bridge Loan Cap (as defined in the
Fee Letter) (excluding interest at the default rate as described below).

 

“Adjusted LIBOR” on any date, means the greater of (i) 1.0% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for a three-month period appearing on the LIBOR 01 page
published by Reuters two business days prior to such date.

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
the outstanding Senior Bridge Loans shall automatically begin to accrue interest
at the Total Bridge Loan Cap.

Interest Payments:    Interest on the Senior Bridge Loans will be payable in
cash, quarterly in arrears. Default Rate:    Overdue principal, interest and
other amounts shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the Interest Rate. Conversion and Maturity:    Any
outstanding amount under the Senior Bridge Loans will be required to be repaid
in full on the earlier of (a) one year following the initial funding date of the
Senior Bridge Loans (the “Bridge Loan Maturity Date”) and (b) the closing date
of any permanent financing; provided, however, that if the Senior Notes Issuers
have failed to raise permanent financing before the date set forth in (a) above,
the Senior Bridge Loans shall be converted, subject to the conditions outlined
under “Conditions to Conversion” on Annex C-1 hereto, to a senior unsecured term
loan facility (the “Senior Extended Term Loans”) with a maturity of seven years
after the Conversion Date (as defined in Annex C-I hereto). At any time or from
time to time on or after the Conversion Date, upon reasonable prior written
notice from the Bridge Lenders and in a minimum principal amount of at least
$100.0 million, the Senior Extended Term Loans may be exchanged in whole or in
part for senior unsecured exchange notes (the “Senior Exchange Notes”) having an
equal principal amount and having the terms set forth in Annex C-II hereto.

 

C-2



--------------------------------------------------------------------------------

Mandatory Prepayments:    The U.S. Denominated Borrowers will prepay the Senior
Bridge Loans, without premium or penalty, together with accrued interest to the
prepayment date, with any of the following: (i) the net proceeds from the
issuance of the Securities (as defined in the Fee Letter); provided that in the
event any Bridge Lender or affiliate of a Bridge Lender purchases debt
securities from the Senior Notes Issuers pursuant to a “Securities Demand” under
the Fee Letter at an issue price above the level at which such Bridge Lender or
affiliate has determined such Securities can be resold by such Bridge Lender or
affiliate to a bona fide third party at the time of such purchase (and notifies
the U.S. Denominated Borrowers thereof), the net proceeds received by the Senior
Notes Issuers in respect of such Securities may, at the option of such Bridge
Lender or affiliate, be applied first to repay the Senior Bridge Loans held by
such Bridge Lender or affiliate (provided that if there is more than one such
Bridge Lender or affiliate then such net proceeds will be applied pro rata to
repay the Senior Bridge Loans of all such Bridge Lenders or affiliates in
proportion to such Bridge Lenders’ or affiliates’ principal amount of Securities
purchased from the Senior Notes Issuers) prior to being applied to prepay the
Senior Bridge Loans held by other Bridge Lenders; (ii) the net proceeds from the
issuance of any equity securities of the Parent or Irish Intermediate Holdco
(other than issuances pursuant to employee stock plans and other customary
exceptions to be agreed); (iii) subject to customary exceptions to be mutually
agreed and prepayment requirements under the Senior Secured Credit Facilities,
the net proceeds from any other indebtedness (including subordinated
indebtedness) incurred by Irish Intermediate Holdco, the U.S. Denominated
Borrowers or any of their respective subsidiaries; and (iv) subject to customary
exceptions to be mutually agreed and prepayment requirements under the Senior
Secured Credit Facilities, the net proceeds from asset sales by, and casualty
events related to the property of, Irish Intermediate Holdco or any of its
subsidiaries (including sales of equity interests of any subsidiary of Irish
Intermediate Holdco) (it being understood and agreed that, notwithstanding the
Bridge Documentation Principles, proceeds from asset sales made pursuant to the
basket equivalent to that set forth in Section 6.03(a)(xxi) of the Liam Bridge
Loan Agreement (as defined below), shall be subject to reinvestment rights
consistent with the Senior Secured Credit Facilities). Voluntary Prepayments:   
The Senior Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date,
without premium or penalty, in whole or in part, upon written notice, at the
option of the U.S. Denominated Borrowers, at any time, together with accrued
interest to the prepayment date and break funding payments, if applicable.

 

C-3



--------------------------------------------------------------------------------

Change of Control:    In the event of a Change of Control (to be defined in a
manner consistent with the Bridge Documentation Principles), each Bridge Lender
will have the right to require the U.S. Denominated Borrowers, and the U.S.
Denominated Borrowers must offer, to prepay the outstanding principal amount of
the Senior Bridge Loans plus accrued and unpaid interest thereon to the date of
prepayment. Assignments and Participations:   

The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part without the consent of the U.S. Denominated
Borrowers; provided, however, that prior to the date that is one year after the
Closing Date and unless a Demand Failure Event in respect of the Senior Bridge
Loans has occurred or a payment or bankruptcy event of default shall have
occurred and be continuing, the consent of the U.S. Denominated Borrowers shall
be required with respect to any assignment (such consent not to be unreasonably
withheld or delayed) if, subsequent thereto, DBSI and RBCCM (together with their
affiliates) would hold, in the aggregate, less than 50.1% of the outstanding
Senior Bridge Loans.

 

The Bridge Lenders shall have the right to participate their interest in the
Senior Bridge Loans without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Bridge
Lenders would have (and will be limited to the amount of such benefits) with
regard to cost and yield protection, subject to customary limitations and
restrictions.

Documentation:    The definitive credit documentation for the Senior Bridge
Facility (the “Senior Bridge Documentation”) will be based on the bridge
facility documentation drafted in connection with Project Liam, including the
bridge loan agreement, dated as of July 24, 2013 (the “Liam Bridge Loan
Agreement”), as modified to (i) reflect the terms and conditions set forth
herein and in the Commitment Letter (as modified by the “flex” provisions of the
Fee Letter) and the lower debt quantums required for the Transaction (as opposed
to Project Liam), (ii) take account of differences related to the operational
requirements of the U.S. Denominated Borrowers, the Acquired Business and their
respective subsidiaries in light of their size, industries, businesses, business
practices (after giving effect to the Transaction) and then prevailing market
conditions at the time of syndication of the Senior Bridge Facility and (iii)
operational and administrative changes reasonably required by the

 

C-4



--------------------------------------------------------------------------------

   Administrative Agent, the definitive terms of which will be negotiated in
good faith (the “Bridge Documentation Principles”). Notwithstanding the
foregoing, the Senior Bridge Documentation will contain only those conditions to
borrowing, mandatory repayments, representations, warranties, covenants and
events of default expressly set forth in this Term Sheet, Section 5 of the
Commitment Letter (subject to the Funds Certain Provisions) and in Exhibit D to
the Commitment Letter (subject to modification in accordance with the “flex”
provisions of the Fee Letter). Conditions Precedent to Borrowing:   

(i) Delivery of a customary borrowing notice.

 

(ii) The conditions precedent set forth in Section 5 of the Commitment Letter
and on Exhibit D to the Commitment Letter.

Representations and Warranties:    The Senior Bridge Documentation will contain
representations and warranties relating to the Parent and its subsidiaries
substantially similar to those contained in the Senior Secured Credit Facilities
with modifications necessary to reflect differences in documentation and
consistent with the Bridge Documentation Principles. Covenants:    The Senior
Bridge Documentation will contain affirmative and negative covenants relating to
the Parent and its subsidiaries substantially similar to those contained in the
Senior Secured Credit Facilities with modifications necessary to reflect
differences in documentation and consistent with the Bridge Documentation
Principles. During the term of the Senior Bridge Loans, the debt incurrence,
restricted payments and liens covenants will be more restrictive than those
applicable to the Senior Extended Term Loans. The Senior Bridge Documentation
shall not contain any financial maintenance covenants. Events of Default:   
Customary for transactions of this type and consistent with the Bridge
Documentation Principles, including, without limitation, payment defaults,
covenant defaults, bankruptcy and insolvency, judgments, cross acceleration of
and failure to pay at final maturity other indebtedness aggregating an amount to
be mutually agreed, subject to, in certain cases, notice and grace provisions.
Voting:    Amendments and waivers of the Senior Bridge Documentation will
require the approval of Bridge Lenders holding at least a majority of the
outstanding Senior Bridge Loans, except that the consent of each affected Bridge
Lender will be required for, among other things, (i) reductions of principal,
interest rates or

 

C-5



--------------------------------------------------------------------------------

   fees, (ii) extensions of the Bridge Loan Maturity Date, (iii) additional
restrictions on the right to exchange Senior Extended Term Loans for Senior
Exchange Notes or any amendment of the rate of such exchange or (iv) any
amendment to the Senior Exchange Notes that requires (or would, if any Senior
Exchange Notes were outstanding, require) the approval of all holders of Senior
Exchange Notes. Cost and Yield Protection:    To conform to the Senior Secured
Credit Facilities. Expenses and Indemnification:    To conform to the Senior
Secured Credit Facilities. Governing Law and Forum; Submission to Exclusive
Jurisdiction:    All Senior Bridge Documentation shall be governed by the
internal laws of the State of New York (except guarantees that the
Administrative Agent determines should be governed by local or foreign law). The
U.S. Denominated Borrowers and the guarantors will submit to the exclusive
jurisdiction and venue of any New York State court or Federal court sitting in
the County of New York, Borough of Manhattan, and appellate courts thereof
(except to the extent the Administrative Agent requires submission to any other
jurisdiction in connection with the enforcement of any judgment). Counsel to the
Administrative Agent and the Lead Bridge Arrangers:    White & Case LLP.

 

C-6



--------------------------------------------------------------------------------

ANNEX C-I

Senior Extended Term Loans

 

Borrowers:    Same as Senior Bridge Loans. Guaranties:    Same as Senior Bridge
Loans. Facility:    Subject to “Conditions to Conversion” below, the Senior
Bridge Loans will convert into senior unsecured extended loans (the “Senior
Extended Term Loans”) in an initial principal amount equal to 100% of the
outstanding principal amount of the Senior Bridge Loans on the one year
anniversary of the Closing Date (the “Conversion Date”). Subject to the
conditions precedent set forth below, the Senior Extended Term Loans will be
available to the U.S. Denominated Borrowers to refinance the Senior Bridge Loans
on the Conversion Date. The Senior Extended Term Loans will be governed by the
Senior Bridge Documentation and, except as set forth below, shall have the same
terms as the Senior Bridge Loans. Maturity:    Seven years from the Conversion
Date (the “Final Maturity Date”). Interest Rate:    The Senior Extended Term
Loans shall bear interest, payable in cash semi-annually, in arrears at a fixed
rate per annum equal to the Total Bridge Loan Cap. Covenants, Events of Default
and Prepayments:    From and after the Conversion Date, the covenants, events of
default and prepayment provisions applicable to the Senior Extended Term Loans
will conform to those applicable to the Senior Exchange Notes (described on
Annex C-II), except with respect to the right to exchange Senior Extended Term
Loans for Senior Exchange Notes and others to be agreed. Conditions to
Conversion:    One year after the Closing Date, unless (A) the Parent, a U.S.
Denominated Borrower or any significant subsidiary thereof is subject to a
bankruptcy or other insolvency proceeding or (B) there exists a payment default
(whether or not matured) with respect to the Senior Bridge Loans or any fees
payable thereunder; provided, however, that if an event described in clause (B)
is continuing at the scheduled Conversion Date but the applicable grace period,
if any, set forth in the

 

C-I-1



--------------------------------------------------------------------------------

   events of default provision of the Senior Bridge Documentation has not
expired, the Conversion Date shall be deferred until the earlier to occur of
(i) the cure of such event or (ii) the expiration of any applicable grace
period.

 

-C-I-2-



--------------------------------------------------------------------------------

ANNEX C-II

Senior Exchange Notes

 

Issuers:    The Lux Notes Issuer and the U.S. Co-Borrower. Guarantees:    Same
as Senior Extended Term Loans plus the Lux Borrower. Maturity:    Seven years
from the Conversion Date. Interest Rate; Redemption:   

Each Senior Exchange Note will bear interest, payable in cash semi-annually in
arrears, at a fixed rate per annum equal to the Total Bridge Loan Cap. Except as
set forth below, the Senior Exchange Notes will be non-callable until the third
anniversary of the Closing Date and will be callable thereafter at par plus
accrued interest plus a premium equal to three-fourths of the coupon of the
Senior Exchange Notes, declining ratably to par on the date that is two years
prior to maturity of the Senior Exchange Notes. The Senior Exchange Notes will
provide for mandatory repurchase offers customary for publicly traded high yield
debt securities.

 

Prior to the third anniversary of the Closing Date, the Senior Notes Issuers may
redeem up to 35% of such Senior Exchange Notes with the proceeds from an equity
offering at a redemption price equal to par plus accrued interest plus a premium
equal to 100% of the coupon in effect on such Senior Exchange Notes.

 

Prior to the third anniversary of the Closing Date, the Senior Notes Issuers may
redeem such Senior Exchange Notes at a make-whole price based on U.S. Treasury
notes with a maturity closest to the third anniversary of the Closing Date plus
50 basis points plus accrued interest.

 

Prior to a Demand Failure Event, any Senior Exchange Notes held by the Initial
Lenders or their respective affiliates (other than (x) asset management
affiliates purchasing Senior Exchange Notes in the ordinary course of their
business as part of a regular distribution of the Senior Exchange Notes (“Asset
Management Affiliates”) and (y) Senior Exchange Notes acquired pursuant to bona
fide open market purchases from third parties or market making activities),
shall be prepayable and/or subject to redemption in whole or in part at par plus
accrued interest on a non-ratable basis so long as such Senior Exchange Notes
are held by them.

 

C-II-1



--------------------------------------------------------------------------------

Offer to Repurchase Upon a Change of Control:    Substantially consistent with
the Company’s 2022 Notes; provided that the definition of “Change of Control”
shall apply to the Parent and its subsidiaries rather than the Company and its
subsidiaries, except that Senior Exchange Notes held by the Initial Lenders or
their respective affiliates (other than Asset Management Affiliates) shall be
subject to prepayment at par. Defeasance and Discharge Provisions:   
Substantially consistent with the Company’s 2022 Notes. Modification:   
Substantially consistent with the Company’s 2022 Notes. Registration Rights:   
Within 180 days after the issue date of the Senior Exchange Notes, the Senior
Notes Issuers shall file a shelf registration statement with the Securities and
Exchange Commission and the Senior Notes Issuers shall use their best efforts to
cause such shelf registration statement to be declared effective by within 90
days of such filing and keep such shelf registration statement effective, with
respect to resales of the Senior Exchange Notes, for as long as it is required
by the holders to resell the Senior Exchange Notes. Upon failure to comply with
the requirements of the registration rights agreement (a “Registration
Default”), the Senior Notes Issuers shall pay liquidated damages to each holder
of Senior Exchange Notes with respect to the first 90-day period immediately
following the occurrence of the first Registration Default in an amount equal to
one-half of one percent (0.50%) per annum on the principal amount of Senior
Exchange Notes held by such holder. The amount of the liquidated damages will
increase by an additional one-half of one percent (0.50%) per annum on the
principal amount of Senior Exchange Notes with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages for all Registration Defaults of 1.0% per annum.
Covenants; Events of Default:    The indenture governing the Senior Exchange
Notes will contain terms, conditions, covenants and events of

 

C-II-2



--------------------------------------------------------------------------------

   defaults, in each case substantially consistent with the Company’s 2022
Notes, as modified to reflect then-prevailing market conditions as reasonably
determined by RBCCM and DBSI (and any other book-runner) and the financial
condition and prospects of the Parent and its subsidiaries at such time.

 

C-II-3



--------------------------------------------------------------------------------

EXHIBIT D

Project Unicorn

Additional Conditions Precedent

Capitalized terms used in this Exhibit D but not defined herein shall have the
meanings set forth in the other Exhibits attached to the commitment letter to
which this Exhibit D is attached (the “Commitment Letter”). In the case of any
such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit D shall be determined by reference
to the context in which it is used.

The initial borrowing under the Facilities shall be subject to the following
additional conditions precedent:

1. The Agents’ commitments under the Facilities will be subject to the execution
and delivery of definitive Credit Documentation consistent with the terms of the
Commitment Letter and the Term Sheets, in each case prepared by counsel to the
respective Agents, and otherwise reasonably satisfactory to the Agents.

2. Concurrently with the initial funding under the Facilities and (if
applicable) the issuance of the Senior Notes, the Acquisition shall have been
consummated in accordance with the terms and conditions of the Arrangement
Agreement by and among the Parent, the Company, the Target and others dated as
of November 5, 2013 (including, but not limited to, all schedules and exhibits
thereto and after giving effect to any alteration, amendment, modification,
supplement or waiver permitted below, the “Acquisition Agreement”), and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision or condition therein waived, and neither the
Parent nor any affiliate thereof shall have consented to any action which would
require the consent of the Parent or such affiliate under the Acquisition
Agreement, if such alteration, amendment, change, supplement, waiver or consent
would be adverse to the interests of the Lenders in any material respect, in any
such case without the prior written consent of the Agents (such consent not to
be unreasonably withheld) (it being understood and agreed that any alteration,
supplement, amendment, modification, waiver or consent that (a) decreases the
purchase price in respect of the Acquisition by 10% or more other than purchase
price adjustments pursuant to the express terms of the Acquisition Agreement
shall be deemed to be adverse to the interests of the Lenders in a material
respect, (b) any increase in the purchase price in respect of the Acquisition
shall not be deemed to be adverse to the interests of the Lenders in any
material respect, so long as such increase is funded solely by the issuance of
the Parent of common equity, or (c) modifies the so-called “Xerox” provisions of
the Acquisition Agreement providing protection with respect to exclusive
jurisdiction, waiver of jury trial, liability caps and third party beneficiary
status for the benefit of the Agents, the Lenders and their respective
affiliates shall be deemed to be adverse to the interests of the Lenders in a
material respect).

 

D-1



--------------------------------------------------------------------------------

3. All obligations of the Company and its subsidiaries with respect to the
indebtedness being refinanced pursuant to the Refinancing shall have been paid
in full, and all commitments, security interests and guaranties in connection
therewith shall have been terminated and released, and the Endo Intercompany
Loans shall have been made as described in Exhibit A. After giving effect to the
consummation of the Transaction, the Parent and its subsidiaries shall have no
outstanding preferred equity or indebtedness, except for indebtedness incurred
pursuant to (i) the Senior Notes and/or the Senior Bridge Facility, (ii) the
Senior Secured Credit Facilities, (iii) the Endo Intercompany Loans and other
intercompany debt reasonably satisfactory to the Lead Arrangers,
(iv) indebtedness (but not indebtedness incurred under the Amended and Restated
Credit Agreement, dated as of June 17, 2011, as amended and restated as of
March 26, 2013, among, inter alia, the Company, the lenders from time to time
party thereto and Morgan Stanley Senior Funding, Inc., as administrative agent
(the “Existing Credit Agreement”)) expressly permitted to remain outstanding
after the Closing Date pursuant to the Acquisition Agreement (as in effect on
the date hereof), (v) any Existing Notes remaining after the consummation of the
Refinancing and (vi) any of the Company’s existing 1.750% Convertible Senior
Subordinated Notes due 2015 (the “Convertible Notes”) which remain outstanding
after the Closing Date, as well as (A) ordinary course capital leases and
purchase money indebtedness, in each case that would be permitted under the
Existing Credit Agreement (as in effect on the date hereof) and (B) such other
existing indebtedness identified to the Lead Arrangers as “surviving debt” prior
to the date hereof (the “Existing Indebtedness”).

4. The Agents shall have received evidence to its reasonable satisfaction that
the Restructuring shall have been consummated in a manner consistent with the
structure paper delivered to the Agents on the date hereof, after giving effect
to any modifications thereto that are not adverse to the Administrative Agent or
the Lenders.

5. The Guaranties and Security Agreements required by the Senior Secured Credit
Facilities Term Sheet shall have been executed and delivered and, subject to the
Funds Certain Provisions, the Lenders shall have a first priority perfected
security interest in all assets of the Borrowers and the Guarantors as, and to
the extent, required by the Senior Secured Credit Facilities Term Sheet.

6. The Lenders shall have received (1) customary legal opinions from counsel
(including, without limitation, New York, Luxembourg, Canadian and Irish
counsel) in form, scope and substance reasonably acceptable to the Agents, (2) a
solvency certificate from the chief financial officer of the Lux Borrower in the
form attached as Annex D-I hereto, and (3) other customary closing and corporate
documents, resolutions, certificates, instruments, lien searches and
deliverables (including borrowing notices), in each case consistent with the
Documentation Principles.

7. The Agents shall have received (1) audited consolidated balance sheets and
related statements of income and cash flows of each of the Company and the
Target for the most recent three fiscal years ended at least 75 days and 90
days, respectively, prior to the Closing Date, (2) unaudited consolidated
balance sheets and related statements of income and cash flows of each of the
Company and the Target for each fiscal quarter ended after the close of its most
recent fiscal year and at least 40 days and

 

D-2



--------------------------------------------------------------------------------

45 days, respectively, prior to the Closing Date and (3) pro forma consolidated
financial statements (including a consolidated balance sheet and related
statements of income and cash flow) of Irish Intermediate Holdco and its
subsidiaries (including the Company and the Acquired Business) meeting the
requirements of Regulation S-X for registration statements (as if such a
registration statement for a debt issuance of the Senior Notes Issuers became
effective on the Closing Date) on Form S-1 and a pro forma consolidated
statement of income of Irish Intermediate Holdco for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended at least 40 days before the Closing Date, prepared after giving effect to
the Transaction as if the Transaction had occurred at the beginning of such
period. The Lead Arrangers hereby acknowledge receipt of (i) the audited
financial statements referred to in clause (1) above of each of the Company and
the Acquired Business as of, and for the years ended, December 31, 2010, 2011
and 2012 and (ii) the unaudited financial statements of each of the Company and
the Acquired Business referred to in clause (2) above as of, and for the periods
ended, March 31, 2013 and June 30, 2013.

8. With respect to the Senior Bridge Facility, the Senior Notes Issuers shall
have engaged one or more investment banks satisfactory to the Lead Bridge
Arrangers (collectively, the “Investment Bank”) to sell or place the Senior
Notes and shall ensure that (a) the Investment Bank and the Lead Bridge
Arrangers each shall have received, not later than 15 consecutive business days
prior to the Closing Date, a draft preliminary prospectus or preliminary
offering memorandum or preliminary private placement memorandum (collectively,
the “Offering Documents”) suitable for use in a customary “high-yield road show”
relating to the Senior Notes, in each case, which contains all financial
statements and other data to be included therein (including all audited
financial statements, all unaudited financial statements (which shall have been
reviewed by the independent accountants as provided in Statement on Auditing
Standards No. 100) and all appropriate pro forma financial statements prepared
in accordance with, or reconciled to, generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended, unless otherwise agreed), and, except as
otherwise agreed by the Investment Bank, all other data (including selected
financial data) that the Securities and Exchange Commission would require in a
registered offering of the Senior Notes (subject to exceptions customary for a
Rule 144A offering), or that would be necessary for the Investment Bank to
receive customary (for high yield debt securities) “comfort” (including
“negative assurance” comfort) from Irish Intermediate Holdco’s independent
accountants and the independent accountants for the Target in connection with
the offering of the Senior Notes (and the Senior Notes Issuers shall have made
commercially reasonable efforts to arrange the delivery of such comfort or, if
no Senior Notes were issued, a draft thereof) (“Required Notes Information”) and
(b) the Investment Bank shall have been afforded a period of at least 15
consecutive business days following receipt of an Offering Document including
the information described in clause (a) above, to seek to place the Senior Notes
with qualified purchasers thereof (provided that the days from and including
November 27, 2013 to and including November 29, 2013 shall not be included in
determining such 15 consecutive business day period and if such consecutive 15
business day period has not ended prior to December 20, 2013, then it will not
commence until January 2, 2014). If

 

D-3



--------------------------------------------------------------------------------

you shall in good faith reasonably believe that you have delivered the Required
Notes Information, you may deliver to the Lead Bridge Arrangers written notice
to that effect (stating when you believe you completed any such delivery), in
which case you shall be deemed to have delivered such Required Notes Information
on the date such notice is received and the Notes Marketing Period shall be
deemed to have commenced on the date such notice is received, unless the Lead
Bridge Arrangers in good faith reasonably believe that you have not completed
delivery of such Required Notes Information and, within three business days
after its receipt of such notice from you, the Lead Bridge Arrangers deliver a
written notice to you to that effect (stating with specificity what Required
Notes Information you have not delivered).

9. With respect to the Senior Secured Credit Facilities, the Lead Bank Arrangers
shall have had a period of not less than 15 consecutive business days (the “Bank
Marketing Period”) after receipt of information customarily delivered by a
borrower and necessary for the preparation of a customary confidential
information memorandum for senior secured revolving and term loan financings
(collectively, the “Required Bank Information”) (it being understood and agreed
that such information shall not include any information customarily provided by
an investment bank in the preparation of such a confidential information
memorandum) to market and syndicate the Senior Secured Credit Facilities
(provided that the days from and including November 27, 2013 to and including
November 29, 2013 shall not be included in determining such 15 consecutive
business day period and if such consecutive 15 business day period has not ended
prior to December 20, 2013, then it will not commence until January 2, 2014). If
you shall in good faith reasonably believe that you have delivered the Required
Bank Information, you may deliver to the Lead Bank Arrangers written notice to
that effect (stating when you believe you completed any such delivery), in which
case you shall be deemed to have delivered such Required Bank Information on the
date such notice is received and the Bank Marketing Period shall be deemed to
have commenced on the date such notice is received, unless the Lead Bank
Arrangers in good faith reasonably believe that you have not completed delivery
of such Required Bank Information and, within three business days after its
receipt of such notice from you, the Lead Bank Arrangers deliver a written
notice to you to that effect (stating with specificity what Required Information
you have not delivered).

10. At least 23 business days prior to the Closing Date, the Company shall have
launched a Change of Control Offer for each series of Existing Notes. Each
Change of Control Offer shall be conducted on terms and conditions as set forth
in the indenture governing such series of Existing Notes.

11. To the extent invoiced at least two business days prior to the Closing Date,
all costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated by the Commitment Letter and the
Fee Letter, payable to each Agent and the Lenders shall have been paid to the
extent due.

12. The Agents shall have received a copy of a letter appointing a process agent
reasonably acceptable to the Agents as process agent for each of the Parent,
Irish Intermediate Holdco, the Lux Holdco, the Lux Borrower, the Lux Notes
Issuer and the Canadian Borrower in form and substance satisfactory to the
Agents.

 

D-4



--------------------------------------------------------------------------------

13. The Agents shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act to the extent requested at least 10 days prior to the Closing Date.

14. The Closing Date shall have occurred on or prior to the Expiration Date.

15. The Specified Representations and the Acquisition Agreement Representations
shall be true and correct in all material respects.

16. The Agents shall have received evidence satisfactory to them that each of
the Parent and Irish Intermediate Holdco have complied with the requirements of
section 60 of the Irish Companies Act, 1963 relating to the provision of
financial assistance.

 

D-5



--------------------------------------------------------------------------------

ANNEX D-I

[NAME OF THE LUX BORROWER]

[CORPORATE DETAILS]

(the “Lux Borrower”)

SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [    ] of the Credit
Agreement, dated as of             ,     , among [                    ] (the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

I, [                    ], [manager/director] of the Lux Borrower (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Lux Borrower that as of the date hereof, after giving effect to the consummation
of the Transactions (including the execution and delivery of the Acquisition
Agreement and the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof):

1. The fair value of the assets of the Lux Borrower and its Restricted
Subsidiaries on a consolidated basis will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Lux Borrower and its
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.

3. The Lux Borrower and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

4. The Lux Borrower and its Restricted Subsidiaries on a consolidated basis will
not have incurred and do not intend to incur, or believe that they will incur,
any debts and liabilities, subordinated, contingent or otherwise, including
current obligations, that they do not believe that they will be able to pay
(based on their assets and cash flow) as such debts and liabilities become due
(whether at maturity or otherwise).

 

D-1-1



--------------------------------------------------------------------------------

5. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement, (ii) reviewed the financial statements
(including the pro forma financial statements) referred to in Section [    ] of
the Credit Agreement (the “Financial Statements”) and (iii) made such other
investigations and inquiries as the undersigned has deemed appropriate. The
undersigned is familiar with the financial performance and business of Lux
Borrower and its Restricted Subsidiaries.

6. The Lux Borrower and the Lux Holdco are not subject to nor, as applicable, do
they meet or threaten to meet the criteria of bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée), reprieve from payment (sursis de paiement),
general settlement with creditors, reorganization or similar laws affecting the
rights of creditors generally and no application has been made or is to be made
by their respective [managers/directors] or, as far as they are aware, by any
other person for the appointment of a commissaire, juge-commissaire,
liquidateur, curateur or similar officer pursuant to any voluntary or judicial
insolvency, winding-up, liquidation or similar proceedings,

7. For purposes of this certificate, the terms below shall have the following
definitions:

 

  (a) “fair value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Lux Borrower and its Restricted Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

  (b) “present fair salable value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Lux Borrower and its Restricted
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

  (c) “stated liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Lux Borrower and its Restricted
Subsidiaries taken as a whole, determined in accordance with GAAP consistently
applied.

 

D-1-2



--------------------------------------------------------------------------------

  (d) “contingent liabilities”

The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of the Lux Borrower and its Restricted Subsidiaries
taken as a whole (but exclusive of such contingent liabilities to the extent
reflected in stated liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Lux Borrower.

 

  (e) “The Lux Borrower and its Restricted Subsidiaries on a consolidated basis
will not have unreasonably small capital”

For the period from the date hereof through the Maturity Date, the Lux Borrower
and its Restricted Subsidiaries taken as a whole is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period.

[Remainder of Page Intentionally Left Blank]

 

D-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

[                    ] By:

 

Name: Title: